Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 1 of 72

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

CIVIL ACTION -

499 ©0019

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the pian set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

rt

 

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. C )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

management cases, } ( )
(f) Standard Management — Cases that do not fall into any one of the other tracks. yo
[- 8-5 Vino ne - peo Se
Date Attorney-at-law Attorney for
IO 3558-4) (e220 hol nape. CHD
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02

 

 

 
   

FOR THE EASTERN DISTRICT OF PENNSYLVA

| Case 2: 19 cv. OOOTONPEFD BUTEA BIRTRICE ODE T /03

DESIGNATION FORM
° lic

Address of Plainti :

 

 

 
   
 
 

 

Address of Defendant: { oe 4S Cy a vr

 

 

RELATED CASE, IF ANY:

   

Case Number: Judge:

 

Civil cases are deemed related when Yes is answered to any of the following questions:

I. Is this case related to property included in an earlier numbered suit pending or within one year Yes | | No] |
previously terminated action in this court?

 

 

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No
pending or within one year previously terminated action in this court?

 

 

 

 

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes No
numbered case pending or within one year previously terminated action of this court?

 

 

 

 

4, Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes No
case filed by the same individual?

 

 

 

 

 

 

ee

a

I certify that, to my knowledge, the within case Lis / ai is not ated to’a any y ge now pending or within one year previously terminated action in
this court except as noted above. foi J } a

DATE: fo Sof 7

 

“Arey at Laws Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

CIVIL; (Piace a Vin one category only)

 

A Federal Question Cases: B. Diversity Jurisdiction Cases:
(1 1. Indemnity Contract, Marine Contract, and All Other Contracts [] i. insurance Contract and Other Contracts
C1 2. FELA {] 2. Airplane Personal Injury
EJ 3. Jones Act-Personal Injury LJ] 3. Assault, Defamation
[J] 4. Antitrust [] 4. Marine Personal Injury
E] 5. Patent {] 5. Motor Vehicle Personal Injury
£} 6, Labor-Management Relations [] 6. Other Personal Injury (Please specify):
[] 7. Civil Rights C] 7. Products Liability
[] 8. Habeas Corpus L] 8. Products Liability - Asbestos
O 9, Securities Act(s} Cases [] 9. Allother Diversity Cases
1Q.-Social Security Review Cases , (Please specify):

Et All other Federal Question Cases, { /

{Please specify): bomen POE i

 

 

 

 

ARBITRATION CERTIFICAFION
{The effect of this certification is to remove the case from eligibility for arbitration.)

     

 

 

 

 

 

 

 

I, EISLER RR , counsel of record or pro se plaintiff, do hereby certify:
Pursuant to Local Civit Rule 53.2, § 3(c} (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:
Relief other than monetary damages is sought.
DATE: f= if

 

 

aiding. it- Law ‘Pro Se Plainiff Attorney LD. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ, 689 (3/2018)

 

 
Case 2:19-cv-00019-PD Document 1 Filed 01/03/19 Page 3 of 72

   

Viale TE Ape “ ooh od
- tia SPSL E gO
fig 2 Gt " ct as “
P ie frei Se po oy sae ey op OP
‘TS Pateweohwe LL LE DSS
din The w space Sone ough the full name(s) of the plaintiff(s).)

 

 

~ against ~-

 

 

 

 

 

 

 

 

 

 

 

ge he 2 “ : :
(in thes space above enter the ji “fl iol 8) of the dlefondant(). i ‘yout
cannot fit the names of ail of the defendants in the space provided,
please write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The names
listed in the above caption iust be identical to these contained in
Part I. Addresses should not be included here.)

1 Parties in this complaint:

~ fag a7 ‘Lap See FP) 0 et af opr ee SS ~ TLRS

19 0019

COMPLAINT _--

Jury Trial: Eyes O No

(check one)

A. List your name, address and telephone number. If you are presently in custody, include your identification
number and the name and address of your current place of confinement. Do the same for any additional

plaintiffs named. Attach additional sheets of paper as necessary.

Plaintiff Name

 

Street Address

 

County, City

 

State & Zip Code

 

Telephone Number

 

Rev. 10/2009

 

 

 
Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 4 of 72

B. List all defendants. You should state the full name of the defendants, even if that defendant is a government
agency, an organization, a corporation, or an individual. Include the address where each defendant can be
served. Make sure that the defendant(s) listed below are identical to those contained in the above caption.
Attach additional sheets of paper as necessary.

Defendant No. |

Defendant No. 2

Defendant No. 3

Defendant No. 4

IE. Basis for Jurisdiction:

Name a ei ‘ a
Street Address bs cane

 

County, City
State & Zip Cade

 

 

7
4
ih

Name / \ : fe : fed
Street Address me
County, City
State & Zip Code

 

 

 

 

Name io

 

 

Street Address ‘ as a a"
County, City Ve
State & Zip Code

 

 

 

Name

Street Address
County, City
State & Zip Code

 

 

 

 

Federal courts are courts of limited jurisdiction. Only two types of cases can be heard in federal court: cases
involving a federal question and cases involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a
case involving the United States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. §
1332, a case in which a citizen of one state sues a citizen of another state and the amount in damages is more than
$75,000 is a diversity of citizenship case.

A What is the basis for federal court jurisdiction? (check ail that apply) "

Q Federal Questions

Q Diversity of Citizenship —a

 

 

 

B. Tf the basis for jurisdiction is Federal Question, what federal Constitutional, statutory or treaty right is at
issue?
Rev, 10/2009 -2-

 

 
Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 5 of 72

Cc. If the basis for jurisdiction is Diversity of Citizenship, what is the state of citizenship of cach party?

z

Plaintiff{s) state(s) of citizenship “+

    

Il, Statement of Claim:

State as briefly as possible the facts of your case. Describe how each of the defendants named in the caption of this
complaint is involved in this action, along with the dates and locations of all relevant events. You may wish to
include further details such as the names of other persons involved in the events giving rise to your claims. Do not
cite any cases or statutes. If you intend to allege a number of related claims, number and set forth each claim in a
separate paragraph. Attach additional sheets of paper as necessary.

 

   

 

 

     

A, Where did the events giving rise to your claim(s) occur?
dl ’ é be
“ : ~ ee Ph ns joa mec
we EA Oe ¢ PEE ROE é
7
B. What date and approximate time did the events giving rise to your claim(s) occur?

 

 

 

What
happened
te you?

 

 

 

 

 

 

 

 

 

 

[token fA

 

Who did
what?

   

 

 

 

 

 

 

 

 

Was
anyone
else
involved?

 

 

 

 

 

 

 

 

 

 

Who else
saw what
happened?

 

 

 

Rev. 10/2009 -3-

 

 
Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 6 of 72

 

Iv. Injuries:

If you sustained injuries related to the events alleged above, describe them and state what medical! treatment, if any,

you required and received.

 

 

 

 

 

 

 

 

 

Vv. Relief:

State what you want the Court to do for you and the amount of monetary compensation, if any, you are seeking, and

the basis for such compensation.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rev. 10/2009 -4-

 
Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 7 of 72

I declare under penalty of perjury that the foregoing is true and correct.

Signed this

 

  
  
  
  

 

 

Pye
ed i
wa: fog wpe fee OM IP OL pp
Mailing Address _/ Woe] Cee A FEITS 6 YY ,

 

   
 
 

~ fh, ob.
OOP Pea CoP @
#

 

A

Telephone Number _=.>7 ¢& Letesbih. 4 LESS

 

 

ae

Fax Number (ifyou have one)
E-mail Address

 

 

Note: Ali plaintiffs named in the caption of the complaint must date and sign the complaint. Prisoners must also
provide their inmate numbers, present place of confinement, and address.

For Prisoners:

i declare under penalty of perjury that on this

day of , 20 , 1 am delivering

this complaint to prison authorities to be mailed to the Clerk’s Office of the United States District Court for the

Hastern District of Pennsylvania,

Rev. 10/2009

Signature of Plaintiff:

 

Inmate Number

 

 

 
Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 8 of 72

 

5, VINCENT KANE
‘Smart Communications/PADOC

Vincent Kane/NH5645

SCI WAYMART

PO Box 33028

St Petersburg, FL 33733
Plaintiff,

Vv.

ROSE QUINN
639 South Chester Road
Swarthmore, PA, 19081,

Digital First Media Inc.
101 W. Colfax Ave,
Denver, Colorado 80262

Alden Global Capital

885 3rd Ave #34

New York City, NY 10022
Defendants

* IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CIVIL ACTION

NO.:

 

oo

 

 

COMPLAINT WITH DEMAND FOR JURY TRIAL

Plaintiff Vincent Kane Inmate at SC] Waymart PA sues Defendants Rose Quinn; Digital First Media Inc.

and Alden Global Capital (collectively “Defendants”) for libel, seeking the following redress:

1. This is an action of defamation (libel). Plaintiff Vincent Kane is a current inmate at SCI

Waymart Pa.

2. On October 26, 2016 the Delaware County Daily Times published an article written by Rose

Quinn which contained (“the statement”} “Some of the child pornography was being accessed

from the laptop.” see Exhibit “A” (The Article). This statement is untrue, false and misleading. There is no

known source as to where this false statement originated from, IE: an official public document or statement

by a public official. This statement portrays the Plaintiff as knowingly viewing child pornography, whereas

this is not the case.

3. On January 9, 2018 (“the known date”) a forensic analysis report see Exhibit “B” (“The

 

 
Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 9 of 72

report”) was produced by forensic company from Tucson, Arizona Loehrs &

Associates. Within “The report” page 21 of 56 the forensic reports states

“no links were located indicating the files indentified by Detective Pisani as depicting apparent
child pornography were ever opened and viewed.” Making the statement in which Rose Quinn
authored and published false, negligent and in reckless disregard.

4, In the context of this article, the Rose Quinn “the statement” and its publication and
republication by Defendants nationwide via Delaware County Daily News online is libel per se.
5. Plaintiff Vincent Kane has suffered a substantial loss in reputation and association as a result

of Defendants national publication of the libel to thousands, impugning his character, honesty and

integrity.

JURISDICTION AND VENUE

6. Plaintiff Vincent Kane (“Plaintiff”) is an inmate at SC] Waymart, PA.

7. Defendant Rose Quinn worked as an agent for Digital First Media Inc. while writing
the offending article, Marple teen charged with child porn, taking upkirt pix -
published by and distributed by Digital First Media Inc. on October 26, 2016.

8. Defendant Digital First Media Inc. is a Colorado Corporation with its principal place
of business 101 W. Colfax Ave. Denver, Colorado 80202,

9. Defendant Alden Global Capital is a New York Corporation with its principal place

of business 885 3rd Ave #34, New York City, NY 10022.

10. This Court has subject matter jurisdiction over this civil action pursuant to 28 U.S.C.

§ 1332 because the amount in controversy exceeds $75,000 and there is complete

diversity of citizenship between the parties in this matter.

 

* Attached as Exhibit A “The Article” Marple teen charged with child porn, taking upskirt pix

2

 

 
11.

Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 10 of 72

This Court has personal jurisdiction over Defendants under 42 PA Cons Stat § 5322

(A)(iv) because they have caused tortious injury to the Plaintiff in Pennsylvania,

engage in regular business and a persistent course of conduct in this Commonwealth,
and derive substantial revenue from goods used or consumed or services rendered in
Pennsylvania.

a. Defendant Digitial First Media Inc. circulates and derives substantial
profits from numerous newspapers throughout the United States and in the
state of Pennsylvania, including Delaware County Daily Times.

b. Defendant Quinn worked as an agent for Digital First Media Inc. while
writing the offending article, Marple Teen busted For Child Porn, Upskut
Pix at Villanova, O”Hara, CVS ,' October 26, 2016 by the Delaware

County Daily Times.

FACTS

12. On or about October 26, 2016, Defendant Digital First Media Inc. published a one-

13.

sided article in Delaware County Daily Times entitled Marple Teen Busted For Child
Porn, Upskirt Pix At Villanova, O’Hara, CVS. Attached as Exhibit “A”. The article was
written by Rose Quinn as an agent of Defendant Digital First Media Inc. Within this

article Defendant Rose Quinn states without reference to source “Some of the child

 

pornography was being accessed from the laptop.” This article is still online today
https://www.delcotimes.com/news/marple-teen-charged-with-child-porn-taking-upskirt-
pix/article_O9cf259c-da0a-5375-877d-b3ca13864cf2.html

The purpose of this reckless disregard/negligent statement “Some of the child

pornography was being accessed from the laptop.” Was to create the impression

 

 
14.

15.

16.

17,

18.

19.

Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 11 of 72

that the Plaintiff knowingly viewed and possessed child pornography. As the Loehrs

reports shows on the laptop page 21 “no links were located indicating the files

identified by Detective Pisani as depicting apparent child pornography were ever
opened and viewed.

Due to the resistance of the Delaware County Detectives the Plaintiff was not given
the chargeable file details until one day prior to trial see Exhibit “B” Motion to
Compel. Delaware County Detectives prevented Loehrs and Associates to perform
their forensic examination not until after the trial was over. After which for
sentencing purposes the forensic report was created on 01/09/2018 see Exhibit “B”
“The Forensic Report”.

Defendant published this defamatory statement without any research of their own,
prior to publication.

Defendant failed to quote the source of this misleading erroneous statement.
Defendant failed to follow good journalistic practices by not being accurate,

thorough or fair.

CAUSE OF ACTION FOR DEFAMATION PER SE

Plaintiff realleges and incorporates by reference paragraphs 1 — 16 as though fully
set forth herein.

Defendant’s statement written within the Delaware County Daily Times was false
and defamatory. It was made with actual malice — reckless disregard of the truth

and/or knowing falsity.

 

 

 
Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 12 of 72

20. As a direct and proximate result of the publication of the untrue and defamatory statement
by the Defendants, Plaintiff Kane has been exposed to public hatred, ridicule, and
contempt. The statement within this articte is still today over the World Wide Web
and has become a source of great embarrassment and humiliation to Plaintiff.

21. Plaintiff character and reputation cannot be fully restored because of the broad publication

of this false statement.

RELIEF

22. This untrue and defamatory statement made by the Defendants was made with actual
malice and is subject to punitive damages to which Plaintiff is entitled from Defendants
jointly and severally in this litigation.

23. WHEREFORE, Plaintiff Kane demands compensatory damages of at least
$10,000,000.00 [ten million dollars] and punitive damages atop compensatory damages in
an amount deemed just, along with interest, costs and such other and further relief as

justice requires.

JURY DEMAND
Pursuant to Fed. R. Civ Proc. 38, Plaintiff in above captioned matter demands a trial by jury
of all issues in this matter and respectfully requests this matter to be placed on the jury

docket.

aaa
: Respectfully Submitted,- sent

i i ‘
7

Vincent Kane’ /

   
 

 
1/3/2019 Marple tedn Qiryed- wh Ghia OMA) 4aRing Usk MO WANG Maclaren 1/03/19 Page 13 of 72

 

fern She f
es

https://www.delcotimes.com/news/marple-teen-charged-with-child-porn-taking-upskirt-
pix/article_09cf259c-da0a-5375-877d-b3ca13864cf2.html

Marple teen charged with child porn, taking upskirt
pix

by Rose Quinn Oct 26, 2016

 

SistEoy |

     
 
  
   
 
   
       

 

 

MARPLE TREN
BUSTED POR
CUALTEPORS,
UPSKIRT PIX
AT VILLANOVA,
OHARA CVS

 

  

Tet. a
CLP Eo eee
oA UNIV

 

ERSITY

 

    

 

 

Want local news?

Sign up for our newsletter and stay informed

Enter your email io subscribe

 

https://Awww.delcotimes.com/news/marple-teen-charged-with-child-porn-taking-upskirt-pix/... 1/5
1/3/2019 Marple tebn aged Wr Aid GOA 1Rilg LaskiDACLINGAl LelcotindAdnd 1/03/19 Page 14 of 72

 

SIGN UP

 

 

 

MEBIA >> A Marple man surrendered Wednesday on charges that he secretly shot more
than 51,000 videotapes and photos of individuals in public areas and restrooms -
including at Villanova University and Cardinal O'Hara High School - for the last two years.

Those areas included the Main Line campus of Villanova, where the alleged offender, 19-
year-old Vincent Kane, is a part-time student, as well as a CVS on West Chester Pike in
Broomall where he worked, and Cardinal O'Hara High School, where he was listed as
among the Class of 2015 graduates.

“For his own sexual gratification, Vincent Kane surreptitiously recorded countless victims,
including his fellow students, violating and breaching their personal security, which can
never be restored,” Delaware County District Attorney jack Whelan said in a prepared
statement announcing Kane's arrest,

Though he was apparently targeting women and girls, the cache of recovered images also
captured males of various ages, according to Emily Harris, spokeswoman for the district

 

attorney’s office said.

Kane, of the 100 block of Sterner Avenue in the Broornall section of Marple, is charged
with possession of child pornography, sexual abuse of children, criminal use of a

 

communication facility, intercepting communications, ali felony offenses, as weil as
invasion of privacy and the creation of obscene materials, which are both misdemeanor
charges.

 

His arrest capped a joint investigation by the Delaware County Internet Crimes Against
Children Task Force and the Villanova University Police Department.

It was on Sept. 22, 2016, when a female student reported to the Villanova University
Department of Safety that she found a concealed cellphone in a unisex bathroom on the
third floor of Totentine Hail, iacated on campus. The phone was partially concealed
behind a “wet floor” sign in the corner of the bathroom. The student examined the phone
and found that its video recorder was activated, according to the affidavit of probable
cause signed by co-afflants county Detective Edmond j. Pisani fr. and Villanova Police
Chief David Tedjeske.

Pisani met with Tedjeske regarding the phone on Sept. 26, Tedjeske provided Pisani with
the phane, a Motorola G3, Pisani examined the phone and found that on Sept. 22, the
user of the device made a recording inside a Villanova University bathroom. Also found on

htips:/jwww.delcotimes.com/news/marple-teen-charged-with-child-porn-taking-upskirt-pix/... 2/5
11312019 Marple leGhakagsd Wah cidbOO Laie Lpski oc Lips tdcotinde@n) 1/03/19 Page 15 of 72

the device were user accounts for Kane, including a Villanova email address,

According to the affidavit, there were several videos and other images of people “being
surreptitiously recorded, including an upskirt video” at a CVS on Sept. 18, 2016.

Also found on the phone was a website visit to 4CHAN - a social networking site where
users can post content without revealing their identity.

After Pisani and Tedjeske positively identified Kane, a part-time Villanova student who
resided off campus, as the owner of the phone, they made contact with him as he was on
his way to a class. Investigators told Kane that he was not under arrest and free to leave.
Kane then provided a statement.

According to the affidavit, Kane admitted hiding the camera in the bathroom, where it was
eventually recovered. He said he would masturbate to the videos, and that he'd been
making these types of videos for about two years. Kane gave the investigators consent to
search his school-issued laptop, as well as his persanal, custom-built desktop computer.

Pisani examined the two computers on Sept, 27. At that time, he saw that a majority of
the files were being moved to and accessed from an external Seagate hard drive, Pisani
then sought a warrant to seize that hard drive, which was located at Kane's address.

Kane and his father were at home when Pisani, Detective Chris Tankelwicz and county
Detective Lt. Joseph O'Berg arrived with the search warrant. The younger Kane told therm
the hard drive was hidden in his bedroom closet. He also told them, according ta the
affidavit, they would find more of the same types of videos and pictures on the device.

Investigators left the house with a Seagate backup plus portable hard drive,

Pisani completed a forensic examination of all the devices on Oct. 19. Located on the
Seagate hard drive were more than 51,000 images and videos of people being recorded in
a Villanova classroom, a CVS and Cardinal O'Hara High School.

Some of the videos show Kane placing the device covertly, the affidavit states. Nine videos
on the Seagate hard drive were of the Villanova bathroom, images created between April
and September of this year. Muitiple victims were captured on the video, which included
audio.

Also located were four videos from inside an unknown bathroom, dated Aug, 13, 2016; 12
videos dated between June of 2015 to as recently as Sept. 19, 2016, at the CVS where Kane
worked, depicting “upskirt” images; and seven videos and 12 images of apparent child
pornography.

https:/Awww.delcotimes.com/news/marple-teen-charged-with-child-porn-taking-upskirt-pix/... 3/5

 
1/3/2019 Marple te@na@bargat 1@r chile OO) Lake LbskiD HC LNMVeEN Udlcotindeer) 1/03/19 Page 16 of 72

According to the affidavit, most of the child pornography depicted images of those who
appear under the age of 12, though three appear to be infant or toddler age. One image
depicted an attempt to penetrate the infant with an adult penis.

Also found were more than 300 images of a female, about 12 years of age. According to
the affidavit, Kane focused on her shorts and attempted to capture images up her
clothing. Those images were dated June 22, 2015.

An additional 88 images and videos were found that may or may not meet the statutory
definition of child pornography.

= Some of the child pornography was being accessed from the laptop. According to Harris,
more than 80,000 videos and photos were captured on the hard drive, more than 51,000

 

were believed to be individuals who were surreptitiously captured on film.

Kane was preliminarily arraigned and released after posting bail, which was set at 10
percent of $50,000, Bail conditions include a psychosexual evaluation, no access to the
Internet and no contact with minors or Villanova University, A preliminary hearing is
scheduled for Nov, 3.

If convicted, Kane faces prison time and Megan's Law registration.

 

SPONSORED CONTENT
Getting approved for 1 of these

cards means you have...
By CompareCards

The banks are fighting harder than ever to win
customers with excellent credit. Qur credit card
experts have...

 

 

Rose Quinn

 

htips:/Awww.delcotimes.com/news/marple-teen-charged-with-child-porn-taking-upskirl-pin/... 4/5
Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 17 of 72

loehrs&associates

 

REPORT OF FORENSIC EXAMINATION

PREPARED BY

PREPARED FOR
CASE NO
CASE NAME
DATE

 

Tami L. Loehrs, EnCE, ACE, CHFI, CCFE
Loehrs & Associates, LLC.

3037 West Ina, Suite 121.

Tucson, Arizona 85741
520,219,6807

Michael H, Fienman

CP-23-CR-0006702-2017

Commonwealth of Pennsylvania v. Vincent Kane
4/9/2018

 

 

 
 

Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 18 of 72

 

CASE NAME / NUMBER
COMMONWEALTH OF PA v VINCENT KANE
CP-23-CR-0000702-2017

 

EXAMINATION REPORT

loehrs @associates PAGE 2 OF 56 PAGES

 

 

Section A: EXECUTIVE SUMMARY

This section of the report provides a narrative summary of the facts of the case and the results of the computer forensic
examination as set forth in the following subsections:

Summary of Findings: This is a bullet-point summary of conclusions based on the forensic evidence uncovered during
the examination. These conclusions are the opinion of the author of this report and are offered to the reader of this
report for information purposes only. These opinions are not intended to be legal conclusions and not all opinions are
necessarily suitable for testimony.

Purpose of Examination: This sets forth the purpose of the computer forensics examination.

Synopsis of Facts: This is a narrative summary of the facts of this case as set forth in the discovery documents
provided.

THE FOLLOWING REPORT SETS FORTH PRELIMINARY RESULTS BASED UPON A LIMITED OFF-SITE
FORENSICS EXAMINATION. FOR CASES INVOLVING MULTIPLE EVIDENCE ITEMS AND/OR COMPLEX ISSUES
SUCH AS EVIDENCE OF OTHER USERS, VIRUSES AND TROJANS, CERTAIN FORENSIC PROCESSES AND
PROCEDURES REQUIRE WEEKS, IF NOT MONTHS, OF UNFETTERED ACCESS IN FRONT OF THE EVIDENCE IN
A CONTROLLED LAB ENVIRONMENT AND CAN NOT BE ACCOMPLISHED AT AN OFF-SITE FACILITY. IF IT IS
DEEMED NECESSARY TO CONTINUE THE FORENSIC INVESTIGATION OF THE EVIDENCE, A SUPPLEMENTAL

REPORT MAY FOLLOW.

 

 

 

 

 

TYPED EXAMINER'S NAME ORGANIZATION
TAME L. LOEHRS LOEHRS & ASSOCIATES, LLC.
SIGNATURE DATE EXHIBIT
1/9/2018
\ Lobe

 

 

 
 

Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 19 of 72

 

CASE NAME / NUMBER
COMMONWEALTH OF PA v VINCENT KANE
CP-23-CR-0000702-2017

 

EXAMINATION REPORT

loehrs &associates PAGE 3 OF 56 PAGES

 

 

SYNOPSIS

Mr. Kane had over 100,000 images and videos, the majority of which depict fully clothed people being filmed without their
knowledge in public locations such as the school he attended and the CVS pharmacy where he worked. Other than the
hidden camera footage from the bathroom, the images and videos do not depict any sort of nudity or sexual activity. Mr.
Kane also has a collection of nude and sexual images of females that appear to be age-appropriate, meaning the
females appear to be young adults, not obvious children.

Of all these images and videos, the Commonweaith has only identified 21 files as suspect child pornography and, in my
opinion, some of those images appear to be young adults and not obvious children. However, no forensic evidence was
located that would indicate those 21 files were ever opened or viewed and therefore, no evidence that Mr. Kane knew 21
files out of the over 100,000 files he collected may have been illegal.

The only other images that the Commonwealth has identified as child pornography were images found in the
thumbcache, which is explained below. This is not a location where users save files they want to view and keep.

Rather, images in the thumbcache are created automatically by the Windows operating system without a user's
knowledge and are inaccessible fo a user without specialized tools, There is simply no way to determine if Mr. Kane had
any knowledge of any of the images that were found in the thumbcache.

 

 

 

 

 

 

TYPED EXAMINER'S NAME ORGANIZATION

TAME L. LOEHRS LOEHRS & ASSOCIATES, LLC.

SIGNATURE DATE EXHIBIT
1/9/2018

ote

 
 

Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 20 of 72

 

CASE NAME / NUMBER
COMMONWEALTH OF PA v VINCENT KANE
CP-23-CR-0000702-2017

 

EXAMINATION REPORT

loehrs @wassociates PAGE 4 OF 56 PAGES

 

 

SUMMARY OF FINDINGS

NOTE: The following narratives are provided for the purpose of explaining to the reader of this report how the
forensic evidence has been applied to the offenses for which the defendant is charged. The following narratives
are not meant to be findings of fact or legal conclusions and are not necessarily intended to be subjects of

testimony.

According to Detective Pisani’s Computer Forensics Analysis Summary Report, child pornography was only located in
two primary locations:

Seagate External Hard Drive
Detective Pisani identified 21 files of apparent child pornography saved to the Seagate external hard drive within two

folders: HTG Locker and Computer Foider. Collectively, these two folders contain over 100,000 files primarily consisting
of images and videos taken, saved, and downloaded by the user. Detective Pisani reports locating forensic evidence that
the external drive was mounted to both computers seized from Kane and files opened from it. However, | did not find that
the specific files identified as apparent child pornography on the Seagate external hare drive were ever opened and
viewed and therefore it is unknown if Mr. Kane had knowledge of the content of 21 files out of the 100,000 files contained

in the same locations.

Windows Thumbcache
Images of suspect child pornography were located in the thumbcache of both computers seized from Kane: Items DC13-

308, the Dell laptop, and DC13-309, the custom-built desktop. Detective Pisani reports locating images in this location
consistent with the images located on item DC16-310, the Seagate external hard drive. Therefore, when the Seagate
was attached to both computers and files were being accessed on that drive, Windows was automatically caching all
images and videos within these thumbcache database files unbeknownst to the user.

Thumbcache files are created automatically by the Windows operating system as a place to store small thumbnail
images of pictures and/or videos accessible to the user either focally or on mounted external devices. Thumbcache files
are hidden from users, compressed, and must be “mounted” or uncompressed using specialized tools before the images
inside thase files can be viewed. Pictures and videos do not need to be viewed by a user in order to be created in the
thumbcache. In addition, pictures and videos need only be available for a moment for them to be created in the Windows
thumbcache. When local files are deleted or external devices are disconnected, the images within the thumbcache are
remain, typically without a user's knowledge. In addition, images located within the thumbcache do not contain any
information with regard to the original file’s origin, file name, location on the computer, creation date, deletion date, etc.
and images do NOT need to be viewed to be located in the thumbcache.

Other than the fact that some of the images in the thumbcache match some of the images on the Seagate external
device, it is unknown where these images originated, when they were originally created, whether they were ever opened
or viewed and whether Mr. Kane knew that a few images out of over 400,000 contained material alleged to be suspected

child pornography.

 

 

 

 

TYPED EXAMINER'S NAME ORGANIZATION

TAMEL. LOEHRS LOEHRS & ASSOCIATES, LLC.

SIGNATURE DATE EXHIBIT
1/9/2018

\ Lotz

 

 

 

 
 

Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 21 of 72

 

CASE NAME / NUMBER
COMMONWEALTH OF PA v VINCENT KANE

CP-23-CR-0000702-2017

 

EXAMINATION REPORT

loehrs&associates

PAGE 5 OF 56 PAGES

 

 

PURPOSE OF EXAMINATION

Defendant has entered into a guilty plea of Invasion of Privacy and Child Pornography. The purpose of this report of
examination is to determine to what extent the evidence supports the charges that Defendant did, with knowledge of the
obscene character of the materials or performances involved, possess material depicting child pornography.

NOTE: In the past, Courts have questioned whether I have the authority or expertise to opine what is child

pornography. In order to avoid controversy in this regard, | have relied in this report on files identified by

Detective Pisani in his October 19. 2016 Computer Forensics Analysis Summary Report for which the defendant
is being charged.

 

 

 

 

 

TYPED EXAMINER'S NAME ORGANIZATION
TAME L. LOEHRS LOEHRS & ASSOCIATES, LLC.
SKBNATURE DATE EXHIBIT
1/9/2018
\ soke

 

 

 

 
 

Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 22 of 72

 

CASE NAME / NUMBER
COMMONWEALTH OF PA v VINCENT KANE
CP-23-CR-0000702-2017

 

EXAMINATION REPORT

loehrsérassociates PAGE 6 OF 56 PAGES

 

 

SYNOPSIS OF FACTS
The following are the facts of this case as they were set forth in the Discovery | reviewed:

On September 26, 2016, Detective Edmund Pisani (Detective Pisani) with the Delaware County Criminal Investigation
Division responded to the Villanova University Police Department regarding a cell phone found recording in a bathroom
on Villanova University property. Detective Pisani conducted a forensic preview of the cell phone, a Motorola XT1548,
and reports locating images and videes consistent with voyeurism. In addition, Detective Pisani reports locating a user
associated with the email account vinnytothek@gmail.com.

Detective Pisani reported conducting a search of the phone number and email address associated with the phone. He
reported locating multiple online accounts for Vincent Kane including a Facebook and YouTube account.

Using the Pennsylvania Department of Motor Vehicles Drivers Licenses, Detective Pisani located a Vincent Kane (Kane)
residing at 52 Sterner Avenue in Broomall, PA; whom Detective Pisani believes to be the same person depicted in the

videos.

On September 27, 2016, Detective Pisani, Detective John Hoffner and Chief David Tedjedke interviewed Kane. At the
conclusion of the interview, a laptop and desktop were seized.

On September 28, 2016, Detective Pisani conducted a preview of the desktop and school issued laptop and reports
locating attempted “upskirt images” on both devices. In addition, he reports locating forensic artifacts identifying a
Seagate Backup Plus external hard drive.

Marple District Court Judge, Honorable D’agastino authorized a Search Warrant for the seizure of the Seagate Backup
Plus external hard drive.

On October 19, 2016, Detective Pisani reports locating images and videos voyeuristic in nature and suspect child
pornography on evidence seized.

On or about October 26, 2016, a Criminal Complaint was filed in the Delaware County Magisterial District Court, charging
Vincent Kane with the following:

Count One

PHOTOGRAPH/FILM/DEPICT ON COMPUTER SEX ACT-CHILD

The Actor, Vincent Kane, in the County of Delaware, Photographing, videotaping, depicting on computer or filming
sexual acts. —- Any person who causes or knowingly permits a child under the age of 18 years fo engage ina
prohibited sexual act or in the simulation of such act is guilty of a felony of the second degree if such person
knows, has reason to know or intends that such act may be photographed, videotaped, depicted on computer or
filmed. Any person who knowingly photographs, videotapes, depicts on computer or films a child under the age of
18 years engaging in a prohibited sexual act or in the simulation of such ace is guilty of a felony of the second
degree, that is to say the actor, Vincent Kane, in violation of Section 6312 (B) of the Pennsylvania Crimes Code,

as amended 18 Pa.C.S. 6312 (B)

 

 

 

 

 

TYPED EXAMINER'S NAME ORGANIZATION
TAMIL. LOEHRS LOEHRS & ASSOCIATES, LLC.
SIGNATURE DATE EXHIBIT
1/9/2018
\ tot

 

 
 

Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 23 of 72

 

loehrstéassociates

CASE NAME / NUMBER °
COMMONWEALTH OF PA v VINCENT KANE
CP-23-CR-0000702-2017

 

EXAMINATION REPORT
PAGE 7 OF 56 PAGES

 

 

Count Two

SEXUAL ABUSE OF CHILDREN

The actor, Vincent Kane, in the County of Delaware, knowingly possessed or controlled a book, magazine,
pamphlet, slide, photograph, film, videotape or other material depicting a child under the age of 18 years
engaging in prohibited sexual act or in the simulation of such act, in violation of Section 631 2(d} of the
Pennsylvania Crimes Code, Act of December 6, 1972, as amended, 18 Pa. C.S. 63412(d).

Count Three

INTERCEPT COMMUNICATIONS
The Actor, Vincent Kane, in the County of Delaware, except as otherwise provided in this chapter, a person is

guilty of a felony of the third degree if he intentionally intercepts, endeavors to intercept, or procures ant other
person to intercept or endeavor to intercept any wire, electronic or oral communication, that is to say the actor,
Vincent Kane, in violation of Section 5703(1) of the Pennsylvania Crimes Code, as amended 18 Pa,C.S. §703(4).

WHAT 1S THIS FOR?

Count Four

CIRMINAL USE OF COMMUNICATION FACILITY

The Actor, Vincent Kane, in the County of Delaware, commits a felony of the third-degree if that person uses a
communication facility to commit, cause or facilitate the commission or the attempt thereof of any crime which
constitutes a felony under this fitle or under the act of April 14, 1972 (P.L. 233, No. 64), known as The Controlled
Substance, Drug, Device and Cosmetic Act. Every instance where the communication facility is utilized
constitutes a separate offense under this section, that is fo say the Actor, Vincent Kane, in violation of Section
7512 (A) of the Pennsylvania Crimes Code, as amended, 18 Pa.C.S. 7512(A). ,

Count Five

DESIGN OBSCENE/SEXUAL MATERIALS

The Actor, Vincent Kane, in the County of Delaware, knowing the obscene character of the materials or
performances involved, shall: design, copy, draw, photograph, print, utter, publish or in any manner manufacture
or prepare any obscene materials, that is to say the Actor, Vincent Kane, in violation of Section 5903 (A}{3) of the

Pennsylvania Crimes Code, as amended, 18 Pa.C.S. 5903(A}(3)

Count Six

INVASION OF PRIVACY
The Actor, Vincent Kane, in the County of Delaware, commits the offense of invasion of privacy if he knowingly

views, photographs or films another person, without that person's knowledge and consent while the person being
viewed, photographed or filmed is in a state of full or partial nudity and is in a place where the person would have
a reasonable expectation of privacy. A separate violation of this section shall occur: that is to say the actor,
Vincent Kane, in violation of Section 7507.1 a(A) of the Pennsylvania Crimes Code, as amended 18 Pa.C.S.

7507. 1a(A).

 

TYPED EXAMINER'S NAME
TAMIL. LOEHRS

ORGANIZATION
LOEHRS & ASSOCIATES, LLC.

 

SIGNATURE

\ Soke

DATE EXHIBIT
1/9/2018

 

 

 

 

 
Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 24 of 72

 

CASE NAME / NUMBER
COMMONWEALTH OF PA v VINCENT KANE
CP-23-CR-0000702-2017

 

EXAMINATION REPORT
loehrs@& associates PAGE 8 OF 56 PAGES

 

 

On or about September 11, 2017, | was hired by counsel for Kane to conduct an independent computer forensics
analysis of the evidence seized. Because the Adam Walsh Act does not allow for the evidence to be sent to my lab, the
evidence was made available at the Office of Criminal Investigations Division in Media, Pennsylvania on October 3 and
4, 2017. During that examination, serious issues were encountered with forensic equipment provided by the
Commonwealth restricting the ability to conduct a thorough analysis. The issues encountered were detailed in an
Affidavit prepared by Michele Bush of Loehrs and Associates previously filed with the Court. At the conclusion of the
examination, non-contraband data was extracted for further analysis at my lab in Tucson, Arizona.

 

 

 

 

 

 

 

TYPED EXAMINER'S NAME ORGANIZATION

TAMIL L. LOEHRS LOEHRS & ASSOCIATES, LLC.

SIGNATURE DATE EXHIBIT
1/9/2018

\ Soke

 

 
 

Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 25 of 72

 

CASE NAME / NUMBER
COMMONWEALTH OF PA v VINCENT KANE
CP-23-CR-0000702-2017

 

EXAMINATION REPORT

loehrs &assaciaies PAGE 9? OF 56 PAGES

 

 

Section B: EXAMINATION DETAILS

This section of the report includes technical information and data extracted from the evidence that supports the findings
and conclusions set forth in the Executive Summary section of this report. Evidence items examined and included in this

section of the report are as follows:

  
 
 

arent ayer th eee

 
 

 

litem 17 Motorola CDMA XT1548 MotoG3, MEID This item was provided for defense review but
256691 544500227398 the forensic images could not be opened due to
inadequate hardware provided by the
Commonwealth.
DC16-304 | 32GB Kingston MicroSD Card, S/N Examination was conducted on forensic images
4451PX75094, from item 1 provided at the Office of Criminal Investigation

Division; the original evidence remains in the
custody of law enforcement.
DCG16-308 | 500GB Seagate Hard Drive, SN W763Y5MJ, Examination was conducted on forensic images

 

 

 

from Dell E6440 laptop computer, SN provided at the Office of Criminal Investigation
6LSVM32 Division; the original evidence remains in the
custody of law enforcement.

DC16-309 | 1TB Western Digital Hard Drive, SN Examination was conducted on forensic images
WCC3F4CNY80C, from custom built desktop | provided at the Office of Criminal Investigation
computer Division; the original evidence remains in the

custody of law enforcement.

DCi6-310 | 2TB Seagate External Hard Drive, SN Examination was conducted on forensic images
NA7WT8HO provided at the Office of Criminal Investigation

Division; the original evidence remains in the
custody of law enforcement,

 

 

 

 

 

 

 

 

 

 

 

 

TYPED EXAMINER'S NAME ORGANIZATION

TAMIL. LOEHRS - LOEHRS & ASSOCIATES, LLC,

SIGNATURE DATE EXHIBIT
1/9/2018

\ dole

 
 

Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 26 of 72

 

EXAMINATION REPORT

loehrs&associates

CASE NAME / NUMBER
COMMONWEALTH OF PA v VINCENT KANE
CP-23-CR-0000702-2017

 

PAGE 10 OF 56 PAGES

 

 

DC16-304

System Specifications

The forensic image of DC16-304 was created on 09/27/16 at 04:08:46PM by PISANI. DC16-304 has one partition
identified as C, with a total capacity of 28.1GB with 18GB allocated to data. This device was used a storage capacily
within the MotoG3 cell phone and does not contain an operating system or user accounts.

Name

Actual Date
Target Date

File Path

Case Number
Evidence Number
Examiner Name
Notes

Drive Type

File Integrity
Acquisition MD5
Verification MD5
Acquisition SHA1
Verification SHA1
EnCase Version
System Version
Is Physical

Raid Stripe Size
Error Granularity
Process ID
Index File

Read Errors
Missing Sectors
CRC Errors
Compression
Totai Size

Total Sectors
Disk Signature
Partitions

Volume C

File System
Sectors per cluster
Bytes per sector
Total Sectors
Total Capacity

DC16-304

09/27/16 04:08:46PM

09/27/16 04:08:46PM

E:\EVIDENCE IMAGES\DC16-304microsd.E01
16-1879

DC16-304

PISANI

32GB MicrosD Card

Fixed

Completely Verified, 0 Errors

427 eb3d5820a3ca27e3e560727 319324

427 eb3d5820a3ca27e3e560727 379324
738587 187d1b0034b35c90fed01¢c413b942613c6
738587 187d 1b0034b35c90fed01c413b942613c6
ADI3, 1.0.75

Windows 7

Yes

0

0

0

E:\Evidence Gache\Temp\DC 16-304. Index

0

0

)

None

31,197,233, 152 Bytes (29.1GB)

60,932,096

goooc000

Valid

FAT32

64

512

58,834,944

30,119,788,544 Bytes (28.1GB)

 

TYPED EXAMINER'S NAME
TAMIL. LOEHRS

ORGANIZATION
LOEHRS & ASSOCIATES, LLC.

 

SIGNATURE

, Joke

DATE EXHIBIT
1/9/2018

 

 

 

 

 

 
Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 27 of 72

 

CASE NAME / NUMBER
COMMONWEALTH OF PA v VINCENT KANE
CP-23-CR-0000702-2017

 

EXAMINATION REPORT

 

 

foehrs @assaciates PAGE 11 OF 56 PAGES

 

 

Total Clusters 919,183
Unallocated 10,804,494,336 Bytes (10.1GB)
Free Clusters 329,727
Allocated 19,315,294,208 Bytes (18GB)
Volume Name GATEWAYNAND
Volume Offset 2,097,152
Drive Type Fixed
IMAGES

Using the Gallery View feature in EnCase, all images in allocated space were raviewed revealing a total of 2,302 images
including files downloaded from the Internet and photographs taken with the local device. Detective Pisani did not identify

any of these images as containing data of evidentiary interest in his report.

MULTIMEDIA FILES (VIDEOS)

All files were sorted by file extension looking for video files such as .avi, .flv, . mpeg, .Mov, mp4, and .wmv revealing a
total of approximately 52 video files including user defined videos, downloads, and videos captured using the cell

 

 

phone's internal camera. Although it is not explicitly stated which files contain apparent child pornography, Detective

Pisani includes the following 46 videos in his repo

fo the user.

 
    

     

ea Cees mn

  

Last Written

' Full Path

 

rt, The files highlighted in red are deleted and are no longer accessible

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TYPED EXAMINER'S NAME
TAMIL. LOEHRS

GAYTOR.MP4 07/23/16 11/02/15 C\Download\GAYTOR.MP4
07:114:09PM_| 12:06:02AM
Snapchat- 07/23/16 11/02/16 C\Download\Snapchat-
453258 1882329771959.mp4 07:44:23PM | 12:02:54AM_| 4532581882329771 959.mp4
S1E6.mp4 08/11/16 os/t1iM6 C\Download\S1E6.mp4
08:41:46PM_ | 08:41:46PM
S1E7.mp4 08/11/16 08/41/16 C\Download\S1E7.mp4
08:43:02PM_| 08:43:02PM
S1E8.mp4 08/11/16 08/11/16 C\Download\S1E8,.mp4
08:44:22PM | 08:44:22PM
S1E9.mp4 oOs/i1ié 08/11/16 C\Download\S1E9.mp4
08:45:35PM_|_08:45:34PM
S1E10.mp4 os/t1/16 08/11/18 C\Download\$1E10.mp4
08:46:43PM j{ 08:46:42PM
VID_20160831_210943273.mp4 08/31/16 08/31/16 C\DCIM\Camera\VID_20160831_2109
99:09:49PM | 09:09:48PM_| 43273.mp4
_MG_20~2.MP4 og/o1/16 09/01/16 C\DCIM\Camera\_MG_20~2.MP4
06:04:19PM | 06:04:18PM
VID_20160916_200342142.mp4 09/16/16 09/16/16 C\DCIM\Camera\VID_20160916_2003
08:06:43PM | 08:06:42PM_| 421 4? mp4
VID_20160916_201406859.mp4 09/16/16 O9/i6/16 C\IDCIM\Camera\VID_20160916_2074
08:14:20PM | 08:14:20PM_| 06859.mp4
ORGANIZATION

LOEHRS & ASSOCIATES, LLC.

 

SIGNATURE

 

DATE
1/9/2018

EXHIBIT

 

 

 

, Joke

 
 

Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 28 of 72

 

EXAMINATION REPORT

loehrsé&associaies

CASE NAME / NUMBER
KCOMMONWEALTH OF PA v VINCENT KANE

CP-23-CR-0000702-2017

 

 

PAGE 12 OF 56 PAGES

 

 

 

 
 

  

ano Ee

Pe cc

 
 

a

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TYPED EXAMINER'S NAME
TAMIL, LOEHRS

VID_20160916_201 650504.mp4 | O9/t6/16 OS/16/18 C\DCIM\Camera\VID_20160916_2016
08:17:14PM | 08:17:14PM | 50504.mp4
VID__20160916_202858183.mp4 09/16/16 09/16/16 C\DCIM\CameralVID_20160916_2028
08:32:59PM | 08:32:58PM_| 58183.mp4
VID_20160918_ 1408247 12.mp4 09/18/16 09/18/16 C\DCIM\Camera\VID_20160918_1408
02:11:36PM } 02:11:36PM_ | 24712.mp4
VID_20160918_182202762.mp4 09/18/16 09/18/16 C\DCIM\CameralWVID_20160918_1822
06:23:27PM | 06:23:26PM_ | 02762.mp4
VID_20160918_182341312.mp4 09/18/16 09/18/16 C\DGIM\CameralVID_20160918_1825
06:23:49PM | 06:23:48PM | 41312.mp4
VID_20160918_1823521 27.mp4 | 09/18/16 09/18/15 C\DCIM\Camera\VID_20160918_1823
06:24:14PM | 06:24:14PM_| 52127.mp4 ,
VID_20160919_121534655.mp4 09/19/16 O9/19/N6 C\DCIM\CameralVID_20160919_1215
42-46:415PM | 12:16:14PM_ | 34655.mp4
VID_20160919_121647417.mp4 09/19/16 09/19/16 C\IDCIM\Camera\VID_20160919_ 1216
42:48:21PM | 12:18:20PM | 47417.mp4
VID_20160919_122309061.mp4 09/19/16 09/19/16 C\DCIM\CameralVID_20160919_1223
42:28:32PM | 12:28:32PM_| 080671.mp4
VID_20160919_130423593.mp4 09/19/16 09/19/16 C\DCIM\CameralVID_20160919_1304
01:06:146PM | 071:06:16PM_ | 23593.mp4
VID_20160919_132017045.mp4 09/19/16 09/19/16 C\DCIM\Cameral\VID_20160919_1320
01:20:48PM | 01:20:48PM_|_17045.mp4
VID_20160919_132227382.mp4 09/19/16 09/186 C\DCIM\CameraWID_20160919_1322
01:22:53PM | 01:22:52PM_ | 27382.mp4
VID_20160919_2034591 B2.mp4 | 09/19/16 os/19/16 C\DCIM\CameralVID_20160919_2034
08:45:°34PM | 08:45:34PM_ | 59182.mp4
VID_20160920_182621444.mp4 o9/20/16 0o/20/16 C\DCIM\CameralVID_20160920_1826
06:26:27PM | 06:26:26PM_ | 21444.mp4
VID_20160920_1 83357862.mp4 | 09/20/16 09/20/16 C\DCIM\Camera\VID_20160920_1833
06°51:44PM | 06:51:40PM_ | 57862.mp4
VID_20160921_113207596.mp4 09/21/16 09/21/16 C\DCIM\Camera\WVID_20160921_1132
44:32:37AM | 11:32:36AM_ | 07596.mp4
VID_20160921_121921958.mp4 09/21/16 og/21H6 C\IDCIM\CameraWID_20160921_1219
42:20:42PM | 12:20:42PM | 21958.mp4
VID_20160921_123002611.mp4 09/21/16 09/21/16 C\IDCIM\Cameral\VID_20160921_1230
42:31:28PM | 12:31:28PM_| 02611.mp4
VID_20160921_ 123211545.mp4 oo/21/16 og/21/16 C\DCIM\CameraWID_20160921_1232
42:33:00PM | 12:33:00PM_| 11545.mp4
VID_20160921_123700908.mp4 09/21/16 09/21/16 C\DCIN\Camera\VID_20160921_ 1237
42:43:29PM | 12:43:28PM_ | 00908.mp4
VID_20160921_124923697.mp4 09/21/16 09/216 C\DCIM\CameralVID_20160921_1249
42:50:15PM | 12:50:14PM_ | 23697.mp4
ORGANIZATION

LOEHRS & ASSOCIATES, LLC.

 

SIGNATURE

, Soke

 

DATE
1/9/2018

EXHIBIT

 

 

 

 

 
Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 29 of 72

 

foehrs@associates

EXAMINATION REPORT

 

ASE NAME / NUMBER
COMMONWEALTH OF PA v VINCENT KANE

CP-23-CR-0000702-2017

PAGE 13 OF 56 PAGES

 

  

  
   

” File Created

  

re: tata a]

 
 

  
 

maT et
COCIMA\Camera\VID_20160921_1251

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VID_20160921_125114912.mp4 09/21/16 09/21/16
42:53-03PM | 12:53:02PM_| 14912.mp4
VID_20160921_130308857.mp4 09/21/16 09/21/16 C\DCIM\Camera\VID_20160921_1303
04:06:58PM | 01:06:58PM_ | 08857.mp4
VID_20160921_131012539.mp4 09/21/16 09/21/16 C\DCIM\Camera\V!ID_20160921_1310
01:10:37PM | 01:10:36PM 12539.mp4
VID_20160921_131332100.mp4 09/21/16 09/21/16 C\DCIM\CameraWID_20160921_1313
04:13:-43PM | 01:13:42PM_| 32100.mp4
VID_20160921_131839001.mp4 09/216 09/21/16 C\DCIM\Camera\VID_20160921_1318
01:20:31PM | 04:20:30PM_| 39001.mp4
VID_20160921_ 1320551 A2.mp4 | 09/21/16 09/21/16 C\DCIM\CameraWVID_20160921_1320
04:25:31PM | 01:25:30PM_ | 55142.mp4
VID_20160921_180634918.mp4 09/21/16 09/21/16 C\DCIM\Camera\VID_20160921_1806
06:14:13PM | 06:14:12PM_ | 34978.mp4
VID_20160921_193942161.mp4 09/21/16 o9/21M6 C\DCIM\Camera\VID_20160921_1939
07:40:00PM | 07:40:00PM_| 42161.mp4
VID_20160922_124721935.mp4 09/22/16 09/22/16 C\DCIM\Camera\VID_20160922_1247
49:47-41PM | 12:47:40PM_ | 21935.mp4
VID_20160922_134432971.mp4 09/22/16 09/22/16 C\DCIM\Camera\VID__20160922_1344
01:44:37PM | 01:44:36PM_ |} 32971.mp4
VID_20160922_1 34445658.mp4 | 09/22/16 09/22/16 C\DCIM\Camera\VID_20160922_1344
01:45:38PM | 014:45:38PM_ | 45658.mp4
VID_20160922_134633956.mp4 09/22/16 09/22/16 C\DCIM\Gamera\VID_20160922_ 1346
01:47:31PM | 01:47:30PM_ | 33956.mp4
VID_20160922_135127831.mp4 09/22/16 oo/22/16 C\DCIM\Camera\VID_20160922_1351
01:52:55PM | 01:52:54PM_| 27831.mp4
VID_20160922_140559131.mp4 09/22/16 og/22/16 C\DCIM\Camera\VID_20160922_1405
02:37:48PM | 02:37:48PM__| 59137.mp4

 

 

 

A brief review of the videos revealed the
voyeuristic or sexual in nature. The only

cIDCIM

The Digital Camera Images (DCIM) directory is th
including one within a phone. This folder was crea
images and videos captured from 08/20/16 at 08:

Name DCIM

Description Folder

Full Path C\DCIM

File Created 07/23/16 08:07:36PM
Last Written 07/22/16 02:50:06AM

videos identified by Detective Pisani in the Downloads directory are not
videos of interest were located in the DCIM folder, as follows:

e standard location for storing photos taken with a digital camera
ted on 07/23/16 at 08:07:36PM and contains 2,198 total files including
22-36PM to 09/22/16 at 02:37:48PM.

 

TYPED EXAMINER'S NAME
TAMIL. LOEHRS

ORGANIZATION

TLOEHRS & ASSOCIATES, LLC.

 

SIGNATURE

i Yoke

 

 

DATE
1/9/2018

EXHIBIT

 

 

 

 

 
Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 30 of 72

 

CASE NAME / NUMBER
COMMONWEALTH OF PA v VINCENT KANE
CP-23-CR-0000702-2017

 

EXAMINATION REPORT

loehrs&associates PAGE 14 OF 56 PAGES

 

 

Last Accessed 07/23/16

One video of interested titled ViD_207 60922_140559131.mp4 was created on 09/22/46 at 02:37:48PM and is 31
minutes and 45 seconds in length. The camera appears to be hidden on the floor of a restroom depicting a clear profile
view of the toilet. During the course of this video, numerous males and females can be seen using the public restroom

and is voyeuristic in nature.

Name VID_20160922_140559131.mp4

Description File, Archive

Full Path C\DCIM\CameraWID_20160922_ 140559131 .mp4
File Created 09/22/16 02:37:48PM

Last Written 09/22/16 02:37:48PM

Logical Size 4,081 314,237

FOLDER STRUCTURE
The entire Folder Structure of DC16-304 was reviewed for user-defined folders revealing the following folders created on
the root of this storage drive. Folders containing voyeuristic videos of interest were located in the folder titled *~DCIM’

(highlighted).

 

 

 

 

 

 

 

 

 

 

 

Android 07/2318 09:07:29PM 07/22/16 03:47:28AM
BCIM 07/23/16 09:07:36PM 07/22/16 03:50:06AM
Download 08/1146 09:45:36PM 08/12/16 10:06:10PM
FILES 08/28/16 02:33:41AM 03/28/16 02:33:40AM
MIC 07/23/16 08:59:54PM 07/22/16 03:55:06AM
Pictures 07/23/16 09:06:40PM 07/22/16 03:47:20AM
Internal Downloads 09/22/16 05:23:20AM 09/2216 05:23:20AM
JAPAN 08/28/16 03:10:50AM 08/28/16 03:10:50AM

 

 

 

 

TYPED EXAMINER'S NAME
TAMIL. LOEHRS

ORGANIZATION

LOEHRS & ASSOCIATES, LLC.

 

 

 

 

SIGNATURE DATE EXHIBIT
1/9/2018
, Joke

 

 

 
Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 31 of 72

 

CASE NAME / NUMBER
COMMONWEALTH OF PA v VINCENT KANE
CP-23-CR-0000702-2017

 

EXAMINATION REPORT

loehrs @associates PAGE 15 OF 56 PAGES

 

 

pC16-308

System Specifications
The forensic image of DC16-308 was created on 09/29/16 at 01:38:06PM by Pisani. DC16-308 has one primary partition

identified as D, with a total capacity of 465.3GB with 423.3GB allocated to data. The operating system is Windows 7
Enterprise and was installed on 05/02/15 at 01:58:55PM; registered to wildcat of Villanova University. Other than the
default accounts created by the Windows operating system, | noted two user accounts for Admin and wildcat. The time
zone was set to Eastern Standard Time and | assured the forensic software tools were set accordinaly.

 

 

 

 

 

 

Name DC16-308

ActualDate 09/29/16 01:38:06PM

TargetDate 09/29/16 01:38:06PM

FilePath E\EVIDENCE IMAGES 2\EVIDENCE IMAGES\DC16-308.E01

Case Number 46-1879

Evidence Number DC16-308

Examiner Name PISANI

Notes Seagate, HD, 500GB, SN:W763Y5MJ

Drive Type DRIVEFIXED

File Integrity Unverified

Acquisition Hash 4918047CBCCBAFA7512D957CEA774F7D

Verify Hash

EnCase Version ADIS.1,0.75

System Version Windows 7

Fastbioced No

is Physical Yes

Compression None

Total Sectors 976773168

Volume DB

File System NTFS

Sectors per cluster 8

Bytes per sector 5712

Total Sectors 975,747,072

Total Capacity 499 582,496,768 Bytes (465.3GB)

Total Clusters 121,968,383

Unallocated 45,110,566,912 Bytes (42GB)

Free Clusters 41,013,322

Allocated 454,471,929,856 Bytes (423.3GB)

Volume Name OSDisk

Volume Offset 4,024,000

Id S-1-5-21-1582836887-11 9488797 7-454535043

Drive Type Fixed
TYPED EXAMINER'S NAME ORGANIZATION
TAMIL. LOEHRS LOEHRS & ASSOCIATES, LLC.
SIGNATURE DATE EXHIBIT

oo re

 

 

 
 

Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 32 of 72

 

EXAMINATION REPORT

jochrs associates

CASE NAME / NUMBER
COMMONWEALTH OF PA v VINCENT KANE
CP-23-CR-0000702-2017

 

PAGE 16 OF 56 PAGES

 

 

OS Info

Product Name:
Current Version:
Registered Owner:
Registered Organization:
System Root

Current Build Number:
Path Name:

Product ID:

Last Service Pack:
Product Key:
VersionNumber:
Source Path:

Install Date:

Last Shutdown Time:

Account Info

User name:

Full Name:

Type of User:

Account Description:
Primary Group Number:
Security Identifier,

User belongs to group:
Logon Script:

Profile Path:

Last Logon:

Last Password Change:
Last Incorrect Password Logon:

User name:

Full Name:

Type of User:

Account Description:
Primary Group Number: 513
Security Identifier:

User belongs to group:
Logon Script:

Windows 7 Enterprise

6.1

wildcat

Villanova University
C:Awindows

7601

C:windows
55041-011-53541 73-86045
Service Pack 1

05/02/15 01:58:55PM
09/2316 12:23:57AM

Admin
Admin
Local User

513
$-1-5-21-1582835887-1 49488797 7-454535043-1010
HomeUsers; Users; Administrators -

C:\Users\Admin
08/18/16 11:22:44PM

wildcat
VinnytotheK
Local User

S-1-5-21-1582835887-1 494887977-454535043-1000
Debugger Users; HomeUsers; Administrators

 

 

 

 

 

Profile Path: C:\Userswildceat
Last Logon: 09/27/16 05:52:06PM
Last Password Change: O7/16/15 12:23:31AM
t_ast incorrect Password Logon: 09/24/16 40:13:05PM
TYPED EXAMINER'S NAME ORGANIZATION
TAMIL. LOEHRS LOEHRS & ASSOCIATES, LLC.
SIGNATURE DATE EXHIBIT
C wf, 1/9/2018
AC (fe

 

 

 
Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 33 of 72

 

CASE NAME / NUMBER
COMMONWEALTH OF PA v VINCENT KANE

EXAMINATION REPORT CP-23-CR-0000702-20"17

loehrs associates PAGE 17 OF 56 PAGES

 

 

TimeZone Info

Current control set is 001

Default control set is 001

Failed control set is 000

LastKnownGood control set is 002

Standard time bias is -5:00 hours offset from GMT
StandardName: Eastern Standard Time

Standard time is set to change the Standard bias by 0 minutes

Standard time is set to change on Sunday of the ist week of November, at 02:00 hours.
DaylightName: Eastern Daylight Time

 

 

 

Daylight savings is se
Daylight savings ti
Active time bias is

me is set

t to change the Standard bia
to change on Sunday o
-4:00 hours offset from GMT.

TimeZoneKeyName: Eastern Standard Time

The current time setting is
The offset must be either added or su
Display: (UTC-05:00) Eastern Time (US & Canada)

Last Accessed

All files on DC16-308 were sorted
seized. The evidence revealed that

access after the evidence was seized on 09/27/16.

IMAGES

Using the Gallery View feature in
images, including personal photos,

s by 60 minutes.
f the 2nd week of March, at 02:00 hours.

-4:00 hours offset from GMT.
btracted from GMT depending on the time zone location

by Last Written date to confirm the origina) evidence was not accessed after it was
DC 16-308 was last accessed 09/27/16 at 06:1 8:22PM which is consistent with no

EnCase, all images in allocated space were reviewed revealing a total of 43,566
default system images, cached Internet images and default images from software

applications. Detective Pisani identified approximately 4 images as containing child pornography in the Windows

thumbcache.

All four Windows thumbcache datab
user account. Based on the file size,

thumbnails sized 256x256 pixels.

  

  

ase files were reviewed revealing the following four files associated with the Wildcat
the identified images were likely contained within the thumbcache database for

 
  
  

 
    
    

“Full Path

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

| File Created | Last Written
thumbcache_1024.db 04/16/15 og/osié 24 D\Users\wildcatAppData\Local\Microsoftt
10:10:38AM | 03:19:57AM Windows\Explorer\thumbcache_1024.db
thumbcache_256.db 04/16/15 09/27/16 79,691,776 D\Users\wildcat\AppData\Local\Microsoft\
10:10:38AM 05:23:22PM Windows\Explorertthumbeache 256.db
thumbcache_32.db 046/15 09/20/16 4,194,304 D\Users\wildcaf\AppDatalLocai\M icrosoft\
10:10:38AM | 12:57:27AM Windows\Explorer\thumbcache_32.db
thumbcache_96.db 04/18/15 09/09/16 8,388,608 D\Users\wildcat\AppData\Local\Microsoft\
40:10:38AM | 03:19:57AM Windows\Explorer\thumbcache__96.db
TYPED EXAMINER'S NAME ORGANIZATION
TAMIL. LOEHRS LOEHRS & ASSOCIATES, LLC.
SIGNATURE DATE EXHIBIT
( J vf, 1/9/2018
Se OE

 

 

 

 

 
Case 2:19-cv-

00019-PD Document1 Filed 01/03/19 Page 34 of 72

 

loehrsG@rassociaies

EXAMINATION REPORT

CASE NAME / NUMBER
COMMONWEALTH OF PA v VINCENT KANE
CP-23-CR-0000702-2017

PAGE 18 OF 56 PAGES

 

 

MULTIMEDIA FILES (VIDEOS)

Ail filles were sorted
Approximately 922 video files

FOLDER STRUCTURE

evidentiary interest.

Desktop
The Desktop is the graphical user

icons, windows, toolbars, folders

17,187 total files with user activity

Desktop

Let alice bill cinge
College

HES alic8 computer
HeLa Games
|B a gator vids
Ie ais GC
srelics HOMEBREW
EHEC mkv to mp4]
ei mother
Let Sy New folder
GEES Old Firefox Data

chy

 

 

Documents

videos.

by file extension looking for video files such as avi, flv, mpeg, .mov, .mp4, and .wmyv.
were located including personal videos, default system videos, files associated with

software applications. Detective Pisani did not identify any of these videos as containing suspect chiid pornography.

The entire Folder Structure of DC16-308 was reviewed for any user-defined files and folders indicative of child
pornography but found none. Various locations were reviewed in

the Folder Structure that commonly contain items of

interface that appears when the computer is booted up. The Desktop consists of

and wallpaper and users commonly create shortcuts on the Desktop to files and folders
of interest for easy access. The Desktop for the Wildcat user account was reviewed and noted it contains approximately

from 07/08/15 to 09/27/16. This directory contains subfolders, software applications,

educational material, and persona! photos and videos.

ue panos

So) plane

eC) (Ea pp woah
HeLa PSP

g PSP ROMS!

e(_ Hig RocketLeague OST
(a Snapchat

@ (lfay THE BEACH

Fifa Tor Browser
eCAis) vinny memes

 
  
  
 
 
 
  
  
 
 

 

The Documents directory is a default folder created under each user's profile by the Windows operating system and is
considered the standard location for storing user-defined files and folders. The Documents folder for the Wildcat user

account was reviewed and noted it contains approximately 2,
to 09/27/16. This directory contains subfolders, software applications,

054 total files with activity from 04/16/15 10:1 0:12AM
educational material, and personal photos and

 

TYPED EXAMINER'S NAME
TAMIL, LOEHRS

ORGANIZATION
LOEHRS & ASSOCIATES, LLC.

 

 

 

 

 

SIGNATURE DATE EXHIBIT
1/9/2018
, dole

 

 

 

 

 

 

 
Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 35 of 72

 

ASE NAME / NUMBER
COMMONWEALTH OF PA v VINCENT KANE

CP-23-CR-0000702-2017

 

EXAMINATION REPORT

loehrs@& associates PAGE 19 OF 56 PAGES

 

 

  
   
 
  
  
 
 
 
 

 

 

 

EHE(liy Documents B OFX Presets
EHBLAES Adobe B (71) OneNote Notebooks
HELE Any Video Converter [ai Gutiook Files

Leach Custom Office Templates Panolapse
Stat Dell WebCam Central B [af Probit Software
14a (Ey Dolphin Emulator eli PYTHON
eB (e}y Eure Truck Simulator 2 (AS ROMS
| sia Evaer roxio
9 s]i--y Faasoft Video Converter [Ale Soft4Bo0st
EHS iy Freemake SurBoc Universal Sync
Selif) HADI MURAD B Theology
EHEC My Games Updaters
eta My Music Iie virtual dub
gol ee My Pictures
(alae My Videos
Downloads

The Downloads directory is a default folder created under each user’s profile by the Windows operating system and is
considered the standard location for storing files downloaded from the Internet through Internet browsers and
applications. The Downloads directory for the Wildcat user contains approximately 19,894 total files with user activity
from 07/16/15 to 09/22/16. This directory contains subfolders, software applications, personal documents, images,

videos, and torrents.

 

 

 

 

 

 

 

TYPED EXAMINER'S NAME ORGANIZATION

TAMEL. LOEHRS LOEHRS & ASSOCIATES, LLC.

SIGNATURE DATE EXHIBIT
1/9/2018

 

 

 

 

 
Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 36 of 72

 

CASE NAME / NUMBER
COMMONWEALTH OF PA v VINCENT KANE

EXAMINATION REPORT CP-23-CR-0000702-2017

loehrs associates PAGE 20 OF 56 PAGES

 

 

 

gets Downloads
delat #DNUS
[AES 1997 -Perfect Blue BY NEMO
| gf Aiba fArimeRG] Hunter x Hunter (2011) Complete Series {EP 061-148) [1080p] [BD} [Batchi [x265] fpseudo]
lia [Tsundere] Renkin Sar-Kyuu Magical Pokaan [DYDRip 1264 768x576 FLAC]
_@ Cafes Adventure (Dele)
Lee aia artwork
feHeLalicc Cinema 4D RA? {Hybrid Win-Mac) with Keygen
[a (Cy cirtr
Le ER DK Guide to Public Speaking 2012 -Mantesh
Lay docs
ey liga hash
| geflesy his!
_ ES) Java Software Solutions - 8th Edition - John Lewis ~
|e ly Jewpons
SHE Ty Languages
eel fogs
+e Madeon - Adventure (Deluxe Version) FLAC
8 MAME
Leica Me_And_My_Katamarl_USA_PSP-ARTISAN
Lge) NCH Debut Video Capture Software v1.68 with Key [TorDigger]
oa (2 Cay NES
[aes nil_examples
|e) fay rome
eal Roy
EHEliy samples
SH alan SNES
Hey Sys .
BCA) The Cat Returns aka Neko no ongaeshi (2002) 720p 5.1 BRRIP 1264 AAC [Team Nanban]
BHe! ali) Violent Femmes - Discografia+caratulas.Per Serveri (27-05-04)
EELS (ay Violent Femmes - Discografia
BYE alii web
Le Calisy Windows 7 Home Premium x64 SP 1 {-rActivator] [Tainted-Geeks]
Leal [AnimeRG] Hunter x Hunter (2011) {COMPLETE} [BD 720p] FHEVC) [265] [Kani
[E+E (ash Adobe Premiere Pro CC 2015 v9.0 + Crack
ells Joy. 20 15,DVDScr. XVID. ACS. HQ. Hive-CM8
L_ps (SHEN Super_Smash_Bros, for_Nintendo_3D8_USA_SDS-ABSTRAKT

 
  
  

rh

 

 

 

 

 

 

 

 

 

TYPED EXAMINER'S NAME ORGANIZATION

TAMIL. LOEHRS LOEHRS & ASSOCIATES, LLC.

SIGNATURE DATE EXHiBIT
1/9/2018

A dot.
Case 2:19-cv-00019-PD

Document 1. Filed 01/03/19 Page 37 of 72

 

joehrs @ associates

EXAMINATION REPORT

CASE NAME / NUMBER
COMMONWEALTH OF PA v VINCENT KANE

CP-23-CR-0000702-2017

PAGE 21 OF 56 PAGES

 

 

Pictures
The Pictures directory is a default folder created

considered the standard location for storing use
reviewed and noted it contains approximately 5,

EMBL Pittures
aHeL (Ca Lsnapchat folder

 
  
  
  

(3123 chan threads
CE ACS Presentation

 

@CAGGa ARNOLD BILLER
EHe( ay CAMERA
EHEC) choadaar
po for videos
Videos
The Videos directory is a default folder created

considered the standard location for storing
reviewed and noted it contains approximate
contains subfolders, downloaded videos, an

Giles Videos
ey ASMR WHAT THE HECK

[Eas BOUNDLESS COMEBY
STE DI Weed

Be aicy skype

mc} SKYPE RECORDINGS
BES the hwip

(POLES) Vinnyfothek memes

 
  
 
  
  
  
  

Recent Folder

Created), when they were opene
Recent folder revealed approxima

pornography were ever opened and viewed.

f=

contains subfolders, downloaded images and videos, and persona

user-defined image
ly 321 total files with activity from 07/24/

d personal images and videos.

When a file is opened on a computer running th
with a .Ink file extension in the Recent Folder. T!
d again (Last Written)
tely 162 link files with
05:52°32PM. Files were found to be opened from item D
However, no Jinks were located indicating the files i

under each user's profile by the Windows operating system and is
defined images. The Pictures folder for the VWildeat user account was

453 total files with activity from 12/31/11 to 09/27/16. This directory

| images and videos.

Es 1Eg From Canon
GELS GoPre

(GE) GRAPHICAL DESIGN
—@ HES LENMSYLYNAIA
Lg) mifecraft drawings
Es iy SPORTS

BCecy tshirts

PH Fig TIME LAPSES
-ga(alicy TURKEYMAN
wera TWO BUNNY

Tal

 

 

r's profile by the Windows operating system and is
s. The Videos folder for the Wildcat user account was
45 to 09/03/16. This directory

under each use’

e Windows operating system, the file name of the opened file is saved
hese Jinks contain dates and times when the files were opened (File
and the full path where the file isAvas located. A review of the

activity from 04/16/15 at 40:10:12AM and 09/27/16 at
016-310, the Seagate external hard drive (highlighted).
dentified by Detective Pisani as depicting apparent child

 

TYPED EXAMINER'S NAME
TAMIL. LOEHRS

ORGANIZATION
LOEHRS & ASSOCIATES, LLC.

 

SIGNATURE

LK Yoke

 

DATE EXHIBIT

1/9/2018

 

 

 

 

 

 

 

 
Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 38 of 72

 

EXAMINATION REPORT

loehrs@associates

CASE NAME / NUMBER

CP-23-CR-0000702-2017

ICOMMONWEALTH OF PA v VINCENT KANE

 

PAGE 22 OF 56 PAGES

 

 

 

 

Eat

  

aekeece ae

  

 
 

fee ca , Symbolic Link

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

wallpaper__1.Ink 04/16/15 02/25/14 C:\Users\Public\Pictures\UnIT
4040:12AM | 10:25:37AM_ | Wallpapers\wallpaper_1 jpg
VUPCRefresh.UI.Setup.ink O4M6M5 02/22/11 EXVUPCRefresh.Ul.Setup.zip
10:10:12AM_ | 10:47:24AM
UnlT Wallpapers. Ink 04/16/15 02/25/11 C:\Users\Public\Pictures\UnIT Wallpapers
40:10:12AM | 10:25:37AM
Steeples.ink 04/6/15 02/25/11 C\Users\Public\Pictures\UnlT
40:10:12AM | 10:14:00AM Wallpapers\Steeples.gif
SSHD-button1.Ink O4/16/15 02/25/11 EASSHD-buttom jog
10:10:12AM_ | 01:22;55PM
Removable Disk (E}.Ink 04/16/15 02/25/11 E\
10:10:12AM | 01:22:55PM
MyNova - Copy.urt 04/16/15 02/25/11
10:10:12AM | 11:31:41AM
key.Ink 04/16/15 02/16/14 E:\VAdobe Acrobat 8\key.txt
10:10:12AM | 10:26:13AM
Adobe Acrobat 8.Ink 04/1615 02/16/11 iE:\Adobe Acrobat 8
10:10:12AM } 10:26:13AM
KIMG0165.jpa.ink Oo/O6/15 O9/06/15 \WVU04379\Users wildcat\Desktop\phone
05:48:05AM | 05:48:05AM _| again\DCIM\1 OOKYCRA\KIMG0185.jpg
1439183722701 .gif.Ink {0/04/15 40/04/15 C:\Program Files (x86)\Euro Truck Simulator
04:30:28PM | 04:30:28PM_ | 2\1439183722701 gif
4452065707.png.Ink 01/06/16 O1/06/16 C:\Program Files (x86)\Euro Truck Simulator
02:37:52AM | 02:37:52AM_ | 2\4chan GRILL\1452065707.png
[Ohys-Raws] Shimoneta to lu Oi1/16 Ove WVU04379\Users\wildcat\Downloads\[Ohys-
Gainen ga Sonzai Shinai 02:08:46AM | 02:08:46AM | Raws] Shimoneta to lu Gainen ga Sonzai Shinai
Taikutsu na Sekai - 06 (AT-X Taikutsu na Sekai - 06 (AT-X 1280x720 x264
4280x720 x264 AAC).mp4.ink AAC). mp4
Vincent Kane - Cat.docx.Ink 07/20/16 o9/21/16 \WVU04379\Users\wildcat\Desktop\College\CSC
04:16:24PM | 01:12:58AM_ | 1052\Vincent Kane - Cat.docx
Vincent Kane - Perfect.docx.ink | 08/30/16 09/13/16 WVU04379\Users\wildcat\Desktop\College\CSC
04:14:37PM | 05:00:56PM__| 1052\Vincent Kane - Perfect.docx
pookFiles.zip.Ink 08/30/16 og/08/16 \WVU04379\Users\wildcat\Desktop\College\bookFi
07:32:29PM_ | 06:02:40PM_| les.zip
SHOOT YOUR LOVES 09/01/16 09/13/16 \WU04379\Users\wildcat\Videos\BOUNDLESS
PSORES.veg.Jnk 03:36:16PM | 12:52:56AM_ | COMEDY\SHOOT YOUR LOVES PSORES.veg
NumTrack java.Ink 09/06/16 OS/13/16 \WU04379\Users\wildcat\Desktop\College\Algorit
05:48:51PM | 04:17:07PM_| hms and Data Structures\Sphere\NumtTrack. java
NumTrackTestjava.ink 09/06/16 09/06/16 \WU04379\Users\wildcat\Desktop\CollegeVigorit
05:51:28PM | 05:51:28PM_ | hms and Data
Structures\Sphere\NumTrackTest java
TYPED EXAMINER'S NAME ORGANIZATION
TAMEL. LOEHRS LOEHRS & ASSOCIATES, LLC.
SIGNATURE DATE EXHIBIT
1/9/2018

\ doke

 

 

 

 
 

Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 39 of 72

 

 

 

loehrsé&associates

EXAMINATION REPORT

CASE NAME / NUMBER

CP-23-CR-0000702-2017

 

COMMONWEALTH OF PA v VINCENT KANE

 

 

PAGE 23 OF 56 PAGES

 

 

 
  

renee

 

  

 
 

   
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EVES Last Written Symbolic Link
NumTrackTestBus java.Ink 09/06/16 09/06/16 WVU04379\Users\wildcat\Desktop\College\Algorit
05:51:50PM | 05:51:50PM_ | hms and Data
Structures\Sphere\NumTrackTestBus java
“Setup_ImgBurri_2_5 _8_0.zip.in oo/O6M6 09/06/16 F\CS\4chan chan\Setup_ImgBurn_2_5_8 0.zip
k 09:28:05PM_| 09:28:06PM
Windows 7 SP1 Ultimate (64 og/06/16 08/06/16 FAWindows 7 SP1 Ultimate (64 Bit)\Windows 7
Bit}.iso.Ink 09:35:23PM | 10:14:34PM | SP1 Ultimate (64 Bit).iso
SOCIOLOGY OF og/07/16 09/22/16 WVU04379\Users\wildcat\Documents\SOCIOLO
RELIGIO2.FALL 2016, 01:44-18AM | 12:45:00AM | GY OF RELIGIO2.FALL 2016, SYLLABUS ~
SYLLABUS 2.docx.Ink 2.d0cx
price - an american apotheosis | 09/07/16 og/o7/16 \VU04379\Userswildcat\Documents\price - an
- sports as popular 01:46:06AM | 01:46:06AM | american apotheosis - sports as popular
religion. pdf. Ink religion.pdf
Vincent Kane Devil's oo/07/16 09/19/16 \WVU04379\Userswildcat\Desktop\College\SOC
Advocate.docx.Ink 02:37:48AM | 03:22:37AM_| 2600\Vincent Kane Devil's Advocate.docx
Vincent Kane - 09/12/16 09/19/16 WVU04379\Users wildcat\Desktop\College\SOC
Buddhism.decx.ink 03:08:13AM | 03:22:11AM | 2600\Vincent Kane ~ Buddhism.docx
The Office - 1.1 - Downsize o9/13/16 09/13/16 FATV Shows\The Office (UK) Series 1 + 2
vavi.ink 05:21:39AM | 05:21:39AM | Christmas Specials And Extras\The Office - 1.1 -
Downsize .avi
FINAAAAL TURK MAN.veg.ink | 09/13/16 O9/13/16 \\VU04379\Users\wildcat\Desktop\FINAAAALTU
04:10:58PM | 04:10:58PM_ | RK MAN.veg
Art01 java lnk 09/13/16 09/13/16 \VU04379\Userswildcat\Desktop\College\Algorit
| 04:11:53PM | 04:11:53PM_ | hms and Data Structures\Sphere\Art01 java
Kennet java.ink 09/13/16 09/43/16 \WVU04379\Userswildcat\Desktop\College\Algorit
04:12:16PM | 04:12:16PM_ | hms and Data Structures\Sphere\Kenne1 java
Dog. java.Ink 09/13/16 09/13/16 WV/U04379\Users\wildcat\Desktop\College\Algorit
04:34:26PM | 04:31:26PM_| hms and Data Structures\Sphere\Dog java
Vincent Kane - Book.docx.Ink OS/13/16 09/21/16 \WU04379\Users\wildcat\Desktop\College\CSG
05:02:57PM | 04:12:50AM | 1052\Vincent Kane - Book.docx
Finding the Equation of a 09/15/16 09/15/16 \VU04379\Users\wildcat\Documents\Finding the
Tangent Line. pdf.ink 42:30:26PM | 12:30:26PM_ | Equation of a Tangent Line. pdf
Death Noises.psd.Ink o9/15/16 os/i5/t6 WV7U04379\Users wildcat\Pictures\Death
02:11:35PM | 02:11:42PM_| Noises.psd
VISIT ME ON 09/15/16 09/15/16 \WVU04379\Users\wildcat\Downloads\The Cat
FACEBOOK .txt. Ink 04:26:57PM | 04:26:57PM_ | Returns aka Neko no ongaeshi (2002) 720p 5.1
BRRIP x264 AAC [Team Nanban}\VISIT ME ON
FACEBOOK, it
received _854683137930329.jp | 09/17/16 oo/i7/i6 F\CS\Private\Euro Old Computer
eg.Ink 02:02:45AM | 02:02:-45AM | Simulator\received_8546831 37930329.jpeg
TYPED EXAMINER'S NAME ORGANIZATION

 

TAMIL. LOEHRS

LOEHRS & ASSOCIATES, LLC.

 

SIGNATURE

\ sok

DATE

 

1/9/2018

EXHIBIT

 

 

 

 

 
 

Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 40 of 72

 

EXAMINATION REPORT

loehrs&associates

CASE NAME / NUMBER

CP-23-CR-0000702-2017

COMMONWEALTH OF PA v VINCENT KANE

 

PAGE 24 OF 56 PAGES

 

 

    

Rocce

Ma theye

   

Symbolic hae

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TYPED EXAMINER'S NAME
TAME L. LOEHRS

NN-Volleyball-girls-GIFs- 09/7/16 09/17/16 F:ACS\Private\Euro Old Computer
7.gif.Ink 02:05:14AM | 02:05:144M | Simulator\PerfLogs\Admin\Cherry Blossom and
more\from internal storage\New folder (2)\NN-
Volleyball-girls-GIFs-7. gif
NN-Volleyball-girts-GiFs- 09/17/16 09/17/16 FACS \Private\Euro Old Computer
8.gif. lnk 02:05:16AM | 02:05:16AM | Simulator\PerfLogs\Admin\Cherry Blossom and
more\from internal storage\New folder (2)\NN-
Volleyball-girls-GIFs-5.gif
NN-Volleyball-girls-GIFs-2- 09/17/16 09/17/16 F:ACS\Private\Euro Old Computer
4.gif.ink 02:05:20AM | 02:05:20AM | Simulator\PerfLogs\Admin\Gherry Blossom and
more\from internal storage\New folder {2)\NN-
Volleyball-girls-GlFs-2-4 gif
NN-Volleyball-girls-GIFs-2- os/17/16 Os/17/16 F:ACS\Private\Euro Old Computer
9,.gif.ink 02:05:25AM | 02:05:254M_ | Simulator\PerfLogs\Admin\Cherry Blossom and
more\from internal storage\New folder (2)\NN-
Volleyball-girls-GIFs-2-9.gif
NN-Volleyball-girls-GIFs- 09/17/16 09/17/16 F:A\CS\Private\Euro Old Computer
tgif. Ink 02:05:32AM | 02:05:32AM | Simulator\PerfLogs\Admin\Cherry Blossom and
more\from internal storage\New folder (2)\NN-
Volleyball-girls-GIF s-1 .gif
ZH-2016-06-25_- O17/16 09/17/16 FACS\ZH-20165-06-25_- Hilary _Craig_-
_Hilary_Craig_- 02:16:-46AM | 62:16:46AM | _Cowgirl_Bepop_Il_1920px_(x49)_27.8Mb.zip
_ Cowgirl Bepop_Il__1920px_(x
49) 27,.8Mb.zip.Ink
152-eight-melodies.mp3.|nk oo/t7/16 O9/17/16 WVU0437 o\Usersiwildcat\Music\Earthbound\1 52-
02:56:26AM | 02:56:26AM | eight-melodies.mp3
LENNSYLVNAIA. Ink O9/19/16 09/23/16 WVU04379\Usersiwildcat\Pictures\LENNSYLVNA
02:03:19AM_ | 03:18:20AM_ JA
1474264287373.gif.Ink 09/196 09/19/16 W/U04379\Users\wildcat\PicturesiLENNSYLVNA
02:16:07AM | 02:16:07AM_ | 1A\1474264287373.gif
1474265543707. gif.|Ink 09/19/16 09/21/16 \WU04379\Users\wildcat\Pictures\LENNSYLVNA
02:23:08AM | 03:39:36AM | 1A\1474265543707.gif
SOc 2600.Ink 09/19/16 09/22/16 W/U04379\Users\wildcat\Desktop\College\SOC
03:06:48AM | 12:45:00AM | 2600
wilson - salvation article.pdf.iInk | 09/19/16 OS/MSN6 \W/U04379\Users\wildcatiDesktop\College\SOC
03:06:48AM | 04:10:11AM | 2600\wilson - salvation article.pdf
Vincent Kane Salvation 09/19/16 09/21/16 W/U04379\Users\wildcat\Desktop\College\SOC
Discussion Leader.docx.Ink 03:22°37AM | 12:54:27AM { 2600\Wincent Kane Salvation Discussion
Leader.docx
eyyy imaop.psd.ink 09/20/16 O9/20/16 \WU04379\Users\Public\Pictures\Photoshopsiey
42:57:09AM | 12:57:09AM | yy imaop.psd
ORGANIZATION

LOEHRS & ASSOCIATES, LLC.

 

SIGNATURE

, Joke

EXHIBIT

 

 

 

DATE
1/9/2018

 

 

 
 

Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 41 of 72

 

EXAMINATION REPORT

loehrséassociates

CASE NAME / NUMBER

CP-23-CR-0000702-2017

COMMONWEALTH OF PA v VINCENT KANE

 

PAGE 25 OF 56 PAGES

 

 

  

Fife aren

ee eat)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vincent Kane - ABC.doex.Ink 09/20/16 09/27/16 WU04379\Users\wildcat\Desktop\College\CSC
04:17:34PM | 05:26:42PM_ | 1052\Vincent Kane - ABC. docx
Vincent Kane Interview.docx.Ink | 09/21/16 09/22/16 WU04379\Users\wikicat\Desktop\College\SOC
12:54:27AM | 12:45:00AM | 2600\Vincent Kane Interview.docx
individuaisReligion.pdf.Ink 09/21/16 09/21/16 WU04379\Users\wildcat\Desktop\College\SOC
O1:17:57AM | 01:17:53AM | 2600\IndividualsReligion.pdf
Downloads. Ink 09/21/16 0o/22NG \WU04379\Users\wildcat\Downloads
01:42:56AM | 01:25:01AM
4chan chan.ink 09/21/16 09/22/16 F:\CS\4chan chan
02:06:55AM | 12:56:49AM
newspaper.pdf.Ink 09/21/16 09/21/16 F:\CS\4chan chan\newspaper. pdf
02:06:55AM_ |. 02:06:554M
1474443352719. gif. Ink 09/21/16 09/21/16 \WVU04379\Users\wildcat\Pictures\LENNSYLVNA
03:39:23AM | 03:39:23AM {| IA\14744433527719.gif
1474445847615. png. Ink 09/21/16 09/21/16 WU04379\Users\wildcat\Pictures\LENNSYLVNA
04:18:23AM {| 04:18:23AM | IA\1474445847615.png
4474445256977. gif.Ink 09/21/16 09/21/16 \WWU04379\Users\wildcat\Pictures\LENNSYLVNA
04:18:35AM | 04:18:35AM | 1IA\1474445256977. gif
nick.png.ink O9/21/16 09/21/16 \WU04379\Users\wildcaf\Pictures\LENNSYLVNA
04:28:55AM | 04:28:55AM_| [A\nick.png
ha, and she thought she could 09/21/16 09/2 1/16 WWU04379\Userswildcat\Pictures\LENNSYLVNA
be sneaky jacking his dick 05:12:20AM | 05:12:20AM | lA\ha, and she thought she could be sneaky
text.png.Ink jacking his dick text.png
Netoge no Yome wa Onnanoko | 09/21/16 O9/21/16 F:\Anime\Netoge no Yome wa Onnanoke ja Nai
ja Nai to Omotta.ink 10:47:52PM | 10:53:32PM | to Omotia
Tonkatsu DJ Agetarou.ink 09/21/16 09/21/16 F:\Anime\Tonkatsu DJ Agetarou
10:48:19PM | 10:56:40PM
Mikakunin de Shinkoukei.Ink 09/21/16 O9/2 1/16 F:\Anime\Mikakunin de Shinkoukei
10:52:53PM_ | 10:52:53PM
Orange. Ink 09/21/16 Oa/21/16 F:\Anime\Orange
10:53:45PM | 10:54:05PM
Punch Line.Ink 09/21/16 09/21/16 F:\Anime\Punch Line
10:54:59PM | 10:54:59PM
Sakamoto Desu Ga.Ink O9/2116 09/216 F:\VAnime\Sakamoto Desu Ga
10:55:18PM | 10:55:18PM
Sweetness and Lightning.Ink 09/21/16 Oo/2 1/16 F:\Anime\Sweetness and Lightning
10:55:43PM_ | 10:55:43PM
[HorribleSubs] Tanaka-kun wa | 09/21/16 09/21/16 F:\Anime\Tanaka-kun wa lisumo
Htsumo Kedaruge - 04 10:56:27PM | 10:56:27PM | Kedaruge\[HorribleSubs] Tanaka-kun wa lisumo
[i080p].mkv.ink Kedaruge - 04 [1080p]. mkv
Tanaka-kun wa itsumo 09/21/16 09/21/16 F:\Anime\Tanaka-kun wa lisumo Kedaruge
Kedaruge. ink 10:56:27PM | 10:56:27PM
TYPED EXAMINER'S NAME ORGANIZATION

TAMIL. LOERRS

LOEHRS & ASSOCIATES, LLC.

 

SIGNATURE

Joke

DATE

 

1/9/2018

EXHIBIT

 

 

 

 

 

 

 
Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 42 of 72

 

EXAMINATION REPORT

loehrs&associates

CASE NAME / NUMBER

CP-23-CR-0000702-2017

COMMONWEALTH OF PA v VINCENT KANE

 

PAGE 26 OF 56 PAGES

 

 

 

  

Ba aero

 
 

  

Last Written. | Symbolic Link

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘{HarribleSubs] Tonkatsu DJ 09/21/16 09/21/16 F:\Anime\Tonkatsu DJ Agetarou\{HorribleSubs]
Agetarou - 05 [1080p].mkv.Ink_— | 10:56:40PM_| 10:56:40PM__| Tonkatsu DJ Agetarou - 05 [1080p].mkv
{HorribleSubs] Usakame - 01 o9/2116 09/21/16 F:Anime\Usakame\{HorribleSubs] Usakame - 01
[1080p].mky.Ink 10:56:53PM | 10:56:53PM_ | [1080p],mkv
Usakame.Ink O9/2 1/16 09/21/16 F:\Anime\Usakame
10:56:53PM | 10:56:53PM
Space Control Luluco, [nk 09/21/16 09/21/15 F:\Anime\Space Control Luluco
10:58:33PM | 10:58:38PM
[HorribleSubs] Space Patrol 09/21/16 og/24/16 F:\Anime\Space Control Luluco\[HorribleSubs]
Luluco - 02 [1080p].mkv.ink 10:58:33PM | 10:58:33PM | Space Patrol Luluco - 02 [1080p).mkv
[HorribleSubs] Space Patrol 09/21/16 09/21/16 F:Anime\Space Control Luluco\[HorribleSubs]
Luluco - 05 [1080p], mkv.Ink 40:58:38PM | 10:58:38PM | Space Patrol Luluco - 05 [1080p)].mkv
Casey Joins ISIS. Ink 09/22/16 09/22/16 F:\YouTube\Gasey Joins ISIS
12:49:37AM | 04:53:35AM
Untitled-1.psd.ink 09/22/16 09/22/16 F:\YouTube\Casey Jains ISIS\Untitled-1 .psd
12:49:37AM | 12:49:37AM
BOMB NO HAND. psd.lnk 09/22/16 09/22/16 F:\YouTube\Gasey Joins ISIS\BOMB NO
12:49:48AM | 12:49:48AM | HAND.psd
bomb with hand.psd.ink 09/22/16 09/22/16 F:\YouTube\Casey Joins ISIS\bomb with
12:57:31AM | 12:57:31AM | hand.psd
Movies.Ink 09/22/16 09/25/16 F:\Movies
01:22:29AM | 12:42:36AM
vic 2016-09-22 04-22-15- 09/22/16 09/22/16 C:\Fraps\Movies\ic 2016-09-22 01-22-15-64.avi
64 avi.ink 04:22:29AM | 01:23:354M
vic 2016-09-22 01-22-29- 09/22/16 09/22/16 C:\Fraps\MoviesWwic 2016-09-22 01-22-29-01 avi
01.avi.Ink 01:22:38AM_ | 01:22:38AM
vic 2016-09-22 01-22-34- 09/22/16 09/22/16 C:\Fraps\MoviesWwic 2016-09-22 01-22-34-08 avi
08.avi.Ink 01:23:05AM | 01:23:32AM
Fraps 3.5.99 Build 09/22/16 09/22/16 \WVU04379\Users\wildcat\Downloads\Fraps
15618[A4].zip. Ink 04:25:01AM | 01:25:01AM | 3.5.99 Build 15678/A4].zip
CASEY !SIS.veg. ink 09/22/16 09/22/16 W/U04379\UserswildcafiDocuments\CASEY
01:45:54AM | 04:13:43AM_ | ISIS.veg
Documents. Ink O9/22/16 09/27/16 WU04379\Users\wildcat\AppData\Roaming\Micr
01:45:54AM |} 04:39:08PM | osoft\Windows\Libraries\Documents. library-ms
My Pictures.ink O9/22/16 09/27/16 WU04379\Userswildcat\Pictures
02:06:42AM_ | 05:53:11PM
BOMB HANDLE.psd.ink 09/22/16 09/22/16 F\YouTube\Casey Joins ISIS\BOMB
02:44:55AM. | 02:44:554M | HANDLE.psd
p.ixt.Ink 09/22/16 09/22/16 WU04379\Users\wildcaf\Documents\p. it
03:38:17AM | 03:38:17AM
iSIS.psd.ink 09/22/16 09/22/16 F:\YouTube\Casey Joins ISIS\MSIS.psd
03:40:00AM | 03:40:00AM
ORGANIZATION

TYPED EXAMINER'S NAME
TAMIL. LOEHRS

 

 

LOEHRS & ASSOCIATES, LLC.

 

SIGNATURE

 

DATE
1/9/2018

 

EXHIBIT

 

\ Jobe

 
 

Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 43 of 72

 

EXAMINATION REPORT

loehrs@associates

CASE NAME / NUMBER

CP-23-CR-0000702--2017

COMMONWEALTH OF PA v VINCENT KANE

 

 

PAGE 27 OF 56 PAGES

 

 

 
 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SETS _ -.- File Created Last Written Symbolic Link
Seagate Backup Plus Drive 09/226 | 09/22/16 AG
(F}.ink 03:58:15AM | 04:48:52AM
1474515838202. gif.Ink 09/22/16 09/22/16 WU04379\Users\wildcaf\Pictures\LENNSYLVNA
04:01:58AM | 04:01:58AM | 1A\1474516838202.gif
1474529726414.webm. ink 09/22/16 09/22/16 WU04379\Users\wildcat\Pictures\LENNSYLVNA
04:05:46AM | 04:05:46AM | 1IA\1474529726414. webm
1474529770859. webm.|nk 09/22/16 09/22/16 W/U04379\Users\wildcat\Pictures\LENNSYLVNA
04:06:03AM | 04:06:03AM | lA\1474529770859.webm
1474529814907.webm.Iink 09/22/16 09/22/16 \WWU04379\Users\wildcat\Pictures\LENNSYLVNA
04:06:12AM | 04:06:12AM_ | [A\1474529814907.webm
1474529965798. webm. Ink 09/22/16 09/22/16 \WU04379\Users\wildcat\Pictures\LENNSYLVNA
04:08:36AM | 04:06:36AM_ | IA\1474529965798.webm
Gara.Ink 09/22/16 09/22/16 F:\From Laptop\SNAPCHATS\Cara
04:10:58AM | 04:18:36AM
done4.webm.jnk 09/22/16 09/22/16 F:\From Laptop\SNAPGHATS\Cara\done4. webm
04:14:28AM | 04:14:28AM
done5,webm.Ink 09/22/16 09/22/16 F:\From Laptop\SNAPCHATS\Cara\done5.webm
04:14:33AM | 04:14:33AM
‘done3.webm.Ink 09/22/16 09/22/16 F:\From Laptop\SNAPCHATS\Gara\done3.webm
04:14:39AM | 04:14:39AM
done2.webm ink 09/22/16 09/22/16 F:\From Laptop\SNAPCHATS\Cara\done2.webm
04:14:42AM | 04:14:42AM
done.webm. Ink 09/22/16 09/22/16 FAFrom Laptop\SNAPCHATS\Cara\done.webm
04:14:45AM_ | 04:14:45AM
caramonastra_1469200254504. | 09/22/16 09/22/16 F:\From
mp4.ink 04:17:49AM | 04:17:49AM | Laptop\SNAPCHATS\Cara\caramonastra_14692
00254504. mp4
caramonastra_1468627009715. | 09/22/16 09/22/16 F:\From
mp4.ink 04:17:544M | 04:17:54AM {| Laptop\SNAPCHATS\Cara\caramonastra_14686
27009715.mp4
caramonastra_1452481381254. | 09/22/16 09/22/16 FAFrom
mp4.Ink 04:18:04AM | 04:18:04AM | Laptop\SNAPCHATS\Cara\cararnonastra_14524
81381254. mp4
caramonastra_1452480991974. | 09/22/16 09/22/16 FA\From
mp4.Ink 04:18:18AM | 04:18:18AM | Laptop\SNAPCHATS\Cara\caramonastra_14524
80991974.mp4
caramonastra_1451529496829. | 09/22/16 09/22/16 F:\From
mp4.ink 04:18:28AM | 04:18:28AM | Laptop\SNAPCHATS\Cara\caramonastra_14515
29496829 mp4
caramonastra_1451260713975. | 09/22/16 09/22/16 F:\From
mp4.Ink 04:18:36AM | 04:18:36AM | Laptop\GNAPCHATS\Caral\caramonastra_14512
60713975.mp4
TYPED EXAMINER'S NAME ORGANIZATION

TAMIL. LOEHRS

LOEHRS & ASSOCIATES, LLC.

 

SIGNATURE

DATE

 

1/9/2018

EXHIBIT

 

 

, Joke

 

 

 

 
 

Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 44 of 72

 

EXAMINATION REPORT

loehrs &associates

CASE NAME / NUMBER

CP-23-CR-0000702-2017

COMMONWEALTH OF PA v VINCENT KANG

 

PAGE 28 OF 56 PAGES

 

 

  

Wee

Cm ei

Bee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

fb_temp.Ink 09/22/16 09/22/16
04:23:50AM } 04:23:50AM

Facebook.Ink 09/22/16 09/22/16
04:26:48AM | 04:26:48AM

CASEU NEISIS.veg. Ink 09/22/16 09/22/16 F:\CASEU NEISIS.veg
04:40:30AM_| 04:40:30AM

CASEU NEISIS.mp4.ink 09/22/16 09/22/16 FACASEU NEISIS.mp4
04:48:52AM | 04:48:52AM

viesnap-2016-09-16- 09/2216 09/22/16 WU04379\Users\wildcat\Pictures\icsnap-20165-

17h17m39s624.png.ink 04:49:18AM | 04:49:18AM | 09-16-17h17m39s624.png

vicsnap-2016-09-22- 09/22/16 09/22/16 W/U04379\Users\wildcat\Pictures\vicsnap-2016-

04h49m03s557.png. ink 04:49:40AM | 04:49:40AM | 09-22-04h49m038557.png_

Casey NelSIS.psd.Ink 09/22/16 09/22/16 F:\YouTiibe\Casey Joins ISIS\Casey NélSIS.psd
04:52:37AM | 04:52:37AM

Casey NelSIS pre.psd.ink 09/22/16 09/22/16 F:\YouTube\Casey Joins IS|S\Casey NelSIS
04:53:10AM | 04:53:10AM__| pre.psd

1474555443582, webm.ink 09/22/16 09/22/16 WVU04379\Users\wildcat\Pictures\LENNSYLVNA
02:31:54PM | 02:31:54PM__| 1A\1474555443582.webm

Pictures. Ink 09/22/16 09/27/16 \VU04379\Userswildcat\AppData\Roaming\Micr
03:12:24PM | 05:52:32PM | osoft\Windows\Libraries\Pictures.library-ms

br 3 only1, lots of more.Ink 09/22/16 09/22/16 F:\GS\Private\ANéw and improved\b r 3 only,
05:13:24PM | 05:13:39PM | lots of more

VID_20160916_134251750.mp | 09/22/16 o9/22/16 F:ACS\Private\ANew and Improved\b r 3 only,

4.Ink 05:13:24PM | 05:13:24PM | lots of more\VID_20160916_134251750.mp4

ViD_20160916_133254283.mp | 09/22/16 09/22/16 F:\CS\Private\ANew and Improved\b r 3 only1,

4.Ink 05:13:39PM 1 05:13:39PM | lots of more\WWID_20160916_133254283.mp4

my soul is screaming.png-Ink 09/23/16 09/23/16 \WU04379\Users\wildcat\Pictures\LENNSYLVNA
03:18:20AM { 03:18:20AM | lA\my soul is screaming.png

1474615749785. png.ink 09/23/16 09/23/16 \WU04379\Usersiwildcat\Pictures\14746 1574913
03:39:15AM | 03:39:15AM | 5.png

myySOULisSCREAMING.png.i | 09/23/16 09/25/18 W/U04379\Users\wildcat\Pictures\myySOULisSC

nk 03:42:44AM | 02:15:15AM | REAMING.png

SOUL SCREAM. psd.lnk 09/23/16 09/23/16 \WU04379\Userswildcat\Pictures\SOUL
03:49:39AM | 03:49:39AM {| SCREAM.psd

1474618082506. png. lnk 09/23/16 09/23/16 \WVU04379\Users\wildcat\Pictures\14746 1808250
04:09:16AM | 04:09:16AM | 6.png

IMG_20160918_145839682 jpg | 09/23/16 09/246 WY/U04379\Users\wildcat\Desktop\IMG_2016091

lnk 02:58:16PM | 10:25:06PM | 8 145839682 jpg

Dwm 2016-09-23 15-41-48- 09/23/16 09/23/16 C:\Fraps\Movies\Dwm 2016-09-23 15-41-48-

65.avi.tnk 03:58:083PM | 03:58:03PM_ | 65.avi

TYPED EXAMINER'S NAME ORGANIZATION

TAMIL. LOEHRS

LOEHRS & ASSOCIATES, LLC.

 

SIGNATURE

, dobe

 

 

 

 

DATE EXHIBIT

1/9/2018

 

 

 

 
 

Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 45 of 72

 

EXAMINATION REPORT

loehrs &associates

CASE NAME / NUMBER

CP-23-CR-0000702-2017

COMMONWEALTH OF PA v VINCENT KANG

 

PAGE 29 OF 56 PAGES

 

 

   

Tener

  

mcr eS ALE) ee Lg

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14055084_1273534122671056 | 09/23/16 09/23/16 \VU04379\Users\wildcat\Pictures\14055084_127
_9210726392487838540_n.jpg. | 07:58:55PM | 07:58:55PM | 3534122671 056_9210726392487838540_n.jpg
Ink
P151126305.JPG.ink 09/24/16 09/24/16 WVU04379\Users\wildeat\Pictures\P 151 126305.J
12:45:30AM | 12:45:30AM_ | PG
P151126307.JPG.ink 09/24/16 09/24/16 WVU64379\Users\wildcat\Pictures\P151 126307.J
12:45:57AM | 12:45:57AM_ | PG
13640826 737154059760607_ | 09/24/16 09/24/16 WU04379\Userswildcat\Pictures\13640826_737
998039171605766965_o.jpg.in | 01:42:10AM | 01:12:10AM | 154059760607_998039171 605766965_o.jpg
k
“[ www. UsaBit.com ] - 09/25/16 09/25/16 F:\Movies\{ www.UsaBit.com } -
Kill. Bill. Vol.1.2003.BiuRay.1080 | 12:42:36AM | 12:42:36AM Ki Bi Vol. 1.2003. BluRay.1980p.5, 1CH.x264.Ga
p.5.1CH.x264.Ganool.mky.Ink |. nool.mkv
American.Psycho.2000.1080p. | 09/25/16 08/25/16 F:A\Movies\American Psyco (2000)
BrRip.x264. YIFY.mp4jnk 12:50:34AM | 12:50:34AM | 1080p\American.Psycho.2000.1080p.BrRip.x264
YIFY mp4
American Psyco (2000) 09/25/16 09/25/16 F:\Movies\American Psyco (2000) 1080p
4080p.Ink 12:50:34AM | 12:50:34AM
4474786257225. jpg.Ink 09/25/16 09/25/16 WVU04379\Users\wildcat\Pictures\1474 78625 722
03:29:054M | 03:29:05AM __| 5.jpg
tumbir_oOluhhjpXc1t0ofn4o1_1 | 09/26/16 09/26/16 \WVU04379\Users\wildeat\Pictures\tumbir_oOluhhj
280.png.Ink _ | 04:27:-48AM | 01:29:38AM | pXc1t0ofndo1_1280.png
Music.Ink 09/26/16 09/26/16 G:\Music
01:56:554M | 01:58:454M
SKRILLEX ~ KILL 09/26/16 09/26/16 G:\Music\SKRILLEX - KILL EVERYBODY (BARE
EVERYBODY (BARE NOIZE 01:56:55AM | 01:56:554M | NOIZE REMLX}(mp3).mp3
REMIX}mp3).mp3.ink
Yogpod theme tune.mp3.ink 09/26/16 09/26/16 G:\Music\Yogpad theme tune.mp3
01:58:06AM_| 01:58:06AM
Luke Da Duke - Kirby 09/26/16 09/26/16 G:\Music\Luke Da Duke - Kirby Roll. mp3
Roll. mp3.Ink 01:58:16AM | 01:58:16AM
PBat ft. SlyFox- Take A 09/26/16 09/26/16 G:\Music\PBat ft. SlyFox - Take A Stand.mp3
Stand.mp3.Ink 01:58:27AM_ | 01:58:27AM
My Little Pony- Friendship Is 09/26/16 09/26/16 G:\Music\My Little Pony- Friendship Is Magic
Magic Intro (Alex S_ Glitch 01:58:45AM | 01:58:454M | Intro (Alex S_ Glitch Remix)-.mp3
Remix}-.mp3.Ink
Testosteronel.ink 09/26/16 OS/26/16 WVU04379\Users\wildcat\Music\Talkshow
02:03:46AM | 02:04:14AM_| Boy\Testosterone!
Talkshow_Boy_-_01_- O9/26/16 09/26/16 WVU04379\Users wildcat\Music\Talkshow
_|_Got_A_Melody.mp3.Ink 02:03:46AM | 02:03:4GAM_ | Boy\Testosterone!\Talkshow_Boy_-_01_-
| Got A Melody.mp3
ORGANIZATION

 

TYPED EXAMINER'S NAME
TAMIL. LOEHRS

LOEHRS & ASSOCIATES, LLC.

 

SIGNATURE

C Joke

DATE

 

1/9/2018

EXHIBIT

 

 

 

 

 

 

 
 

Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 46 of 72

 

EXAMINATION REPORT

loohrst&assoctaies

CASE NAME / NUMBER

CP-23-CR-0000702-2017

COMMONWEALTH OF PA v VINCENT KANE

 

PAGE 30 OF 56 PAGES

 

 

  

File Created

ea an

- Symbolic Link

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TYPED EXAMINER'S NAME
TAMIL. LOEHRS

Talkshow_Boy_-_03_- 09/26/16 09/26/16 W/U04379\Users\wildcat\Music\Talkshow
_Far_More_Love_Than_Sound. | 02:04:14AM_ | 02:04:14AM Boy\Testosteronel\Talkshow_Boy_~_03_-
mp3.ink Far More_Love_Than_Sound.mp3
Watch As | Perform My Own 09/26/16 09/26/16 \WU04379\Users\wildcat\Music\Taikshow
Tracheotomy.ink 02:08:31AM | 02:09:12AM | Boy\Watch As | Perform My Own Tracheotomy
Talkshow_Boy_-_01_- 09/26/16 09/26/16 WU04379\Users\wildcat\Music\Talkshow
_Three_Cheers For That_Fue | 02:08:31AM | 02:08:31AM | Boy\Watch As i Perform My Own
king_Dickhead_Adrian.mp3. Ink Tracheotomy\Talkshow_Boy_-_01_-
_Three_Cheers_For_That_Fucking_Dickhead_A
drian.mp3
Talkshow_Boy_-_07_- 09/26/16 09/26/16 \WWU04379\Users\wildcat\Music\Talkshow
_Im_Not_A_Tortured_Poet_Im_ | 02:09:12AM | 02:09:12AM_ | Boy\Watch As | Perform My Own
Too_Fucking_Predictable.mp3.1 Tracheotomy\Talkshow_Boy, -_07_-
nk _Im_Not_A_ Tortured_Poet_lm_Too_Fucking_Pr
edictable.mp3
1474867693569. jpg. Ink 09/26/16 09/26/46 WU04379\Users\wildcat\Pictures\147486769356
02:22:25AM | 02:22:25AM | 9.jpg
[HorribleSubs] One Piece - 754 | 09/26/16 09/26/16 F:\Anime\One Piece\fHorribleSubs] One Piece -
1080p]. mkv.ink 03:10:01AM | 03:10:30AM | 754 [1080p].mkv
One Piece.Ink 09/26/16 09/26/16 F:\Anime\One Piece
03:10:01AM | 04:11:45AM
[HorribleSubs] One Piece - 755 | 09/26/16 09/26/16 F:\Anime\One Piece\[HorribleSubs] One Piece -
F1080p].mky.iInk 03:10:18AM | 03:14:53AM | 755 [1080p].mkv
[HorribleSubs] One Piece - 756 | 09/26/16 09/26/16 F:\Anime\One Piece\[HorribleSubs] One Piece -
[1080p].mkv.ink 03:46:54AM | 03:46:54AM | 756 [1080p].mkv
[HorribleSubs] One Piece - 757 | 09/26/16 09/26/16 F:\Anime\One Piece\[HorribleSubs] One Piece -
[1080p).mkv.ink 04:17:45AM | 04:11:45AM | 757 [1080p].mkv
IMG_20160721_200040130.jpg | 09/26/16 08/26/16 WVU04379\Userswildcat\Desktop\IMG_ 2016072
nk 04:57:28AM | 04:57:28AM | 1_200040730.jog
text_O.txt.Ink 09/27/16 09/27/16 \WWU04379\Users\wildcat\Documenis\text_O.txt
04:39:08PM | 04:39:08PM
Bernie.jpg.ink 09/27/16 09/27/16 \WU0437 9\Users\wildcat\Pictures\Bernie,jpg
04:43:13PM_ | 05:52:43PM
CSC 1052.Ink O9/27/18 09/27/16 WVU04379\Users\wildcat\Desktop\College\CSC
05:23:25PM | 05:31:29PM_ | 1052
Vincent Kane - 09/27/18 09/27/16 W/U04379\Users\wildcat\Desktop\College\CSC
EditString.docx.Ink 05:26:42PM | 05:31:29PM | 1052\Vincent Kane - EditString.docx
stages_battlefield.Jpg.Ink 0o/2 7/16 09/27/16 \VU04379\Users\wildcat\Pictures\stages_battlefi
05:52:32PM | 05:53:41PM_ j eid.jpa
ORGANIZATION

LOEHRS & ASSOCIATES, LLC.

 

SIGNATURE

, Jobe

DATE

 

1/9/2018

EXHIBIT

 

 

 

 

 

 

 
 

Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 47 of 72

 

CASE NAME / NUMBER
COMMONWEALTH OF PA v VINCENT KANE
CP-23-CR-0000702-2017

 

EXAMINATION REPORT

loehrs associates PAGE 31 OF 56 PAGES

 

 

PROGRAM FILES
The Program Files folder was reviewed for software applications installed on DC16-308 that may contain items of

evidentiary value. All applications of evidentiary interest are discussed below.

WinRAR

WinRAR is a Windows compatible compression software that allows user to open, modify, extract, and create
compressed files such as ZIP and RAR. A history of files opened using this application is stored in the Windows registry
under the key Software\WinRAR\ArcHistory. The WinRAR history revealed the following files were opened and viewed.

Nothing a pornographic nature was opened using this application.

0 -> C:\Users\wildcat\Downloads\Fraps 3.5.99 Build 15618[A4].zip

4 -> FACS\ZH-2016-06-25_- Hilary_Craig_- Cowgirl_Bepop_Il_1 920px_(x49)_27.8Mb.zip
2 -> F\Windows 7 SP1 Ultimate (64 Bit)\Windows 7 SP1 Ultimate (64 Bit).iso

3 -> C:\Users\wildcat\AppData\Local\Temp\Rar$D1a0.61 6\Setup_ImgBurn_2_5_8_O.zip

VLG
VLC is a free cross-platform multimedia file player developed by VideoLAN. A review of ail files associated with the

application revealed VLC was installed under the Wildcat user on 04/16/15 at 10:10:12AM.

Name vic
Description Folder, Not Indexed
Full Path KANE\DC16-308\D\Users\wildcat\AppData\RoamingWic

File Created 04/16/15 10:10:12AM
Last Written 09/26/16 04:31:32AM
LastAccessed 09/26/16 04:31:32AM

VLC records a history of the most recent files opened using the application within its vic-qé-interface. ini file. One VLC
settings file was located created on 04/16/15 at 40:10:12AM during the installation of the VLC application and contains
records for the following files as being opened and viewed. No VLC records were located indicating the files identified by
Detective Pisani as depicting apparent child pornography were ever opened and viewed.

Name vic-qt-interface.ini
Description File, Archive, Not Indexed
Full Path D\Users\wildcat\AppData\Roaming\vic\vic-qt-interface ini

File Created 04/16/45 10:10:12AM
Last Written 09/26/16 04:34:32AM
Last Accessed 04/16/15 10:10:42AM

[RecentsMRL]

list=

file:///F:/Anime/One Piece/%5BHorribleSubs$5D One Piece
file:///P:/Anime/One Piece/$5BHorribleSubs%5D One Piece
file:///P:/Aanime/One Plece/$5BHorribleSubs%5D One Piece
file:///F:/Aanime/One Piece/$5BHorribleSubs?5D One Piece

757 S5B1080p35D.mkv,
756 S5B1080p35D.mkv,
755 %5BL080p%5D.mkv,
754 $5BL080p$5D.mkv,

1 o'odd

 

 

 

TYPED EXAMINER'S NAME ORGANIZATION

TAMIL. LOEHRS LOEHRS & ASSOCIATES, LLC.

SIGNATURE DATE EXHIBIT
1/9/2018

\ ote

 

 

 

 

 

 
 

Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 48 of 72

 

CASE NAME / NUMBER
COMMONWEALTH OF PA v VINCENT KANE
CP-23-CR-0000702-2017

 

EXAMINATION REPORT

 

 

PAGE 32 OF 56 PAGES

 

loehrs&associates

 

file:///t:/Users/wildcat/Music/Talkshow Boy/Watch As I Perform My own Tracheotomy/Talkshow_Boy ~-_07_-
_Im Not_A ‘Tortured Poet_Im_Too Fucking Predictable .mp3,

file: ///G: /Usexs/wildeat/Music/Talkshow Boy/Watch As I Perform My Own Tracheotomy/Talkshow Boy -_0i_-~
_Three Cheers _For That_¥ucking Dickhead_Adrian.mp3,

file:///C:/Users/wildcat /Music/Talkshow Boy/Testosterone$21/Talkshow_Boy_~_03_-
_Fax_More_love_Than_Sound.mp3,

file:///C: /Users/wildcat/Music/Talkshow Boy/Testosterone$21/Talkshow Boy -_01_-_I_ Got_A Melody.mp3,

file:///G:/Masic/My Little Pony~ Friendship Is Magic Intra %$28Alex S_ Glitch Remix$29~-.mp3,

file:///G:/Music/PBat ft. SlyFox - fake A Stand.mp3,

file: ///G:/Music/Luke Da Duke - Kirby Roll.mp3,

file:///G:/Music/Yogpod theme tune-.mp3,

file:///G:/Music/SKRILLEX ~ KILL EVERYBODY $28BARE NOIZE REMIX$29%28mp3%29 mp3,

file:///F:/Movies/American Psyco %282000829 4080p/aAmerican. Paycho.2000.10#0p.BrRip.#264.YIFY .mp4,

file:///P:/Movies/$5B www.UsaBit.com %5D - Kill. Bill.Vol,1.2003.BluRay.1080p.5,1CH.x264.Ganool.mkv,

file:///C:/Fraps/Movies/Dwm 2016-03-23 15-41-48-65 avi,

File:///F:/CS/Private/ANew and Improved/h r 3 onlyl%2c lote of more/VID_20160916_133254283 .mp4,

File:///F:/C8/Private/ANew and Improved/b r 3 onlyl%2c lots of more/VID_20160916_134251750 .mp4,

file:///F:/CASEU NEISIS.mp4,
file. // fc. /Users /wildeat /AppData/Local /Temp/WEDNSE/%7B000081A6~0001-0001-0000-00000000000087D/VIP_ 211

90208 _ 074826.mp4,
file: ///F:/From Laptop/SNAPCHATS/Cara/caramonastra_1451260713975.mp4,
file: ///P:/From paptop/SRAPCHA'S /Cara/caramonastra_1451529496829 mp4,
file: ///F:/Exrom Laptop/SNAPCHATS /Cara/caramonastra_1452480991974 .mp4,
file: ///¥: /From Laptop/SNAPCHATS /Cara/caramonastra_1452481381254.mp4,
file: ///F; /From Laptop/SNAPCHATS /Cara/caramonastra_1468627009715.mp4,
file: ///E: /From Laptop/SNAPCHATS/Cara/caramonastra_1469200254504.mp4,
File: ///P:/From Laptop/SNAPCHATS /Cara/caramonastra_1469369183591.mp4,
file: ///F: /From Laptop/SWAPCHATS /Cara/caramonastra_1469369057482.mp4,
File:///¥: /From Laptop/SNAPCHA?S/Cara/caramonastra_1469373333965.mp4,
file: ///F:i/From Laptop/SNAPCHATS/Cara/caramonastra_1469369343474.mp4

REGISTRY FILES
The Windows registry is a directory which stores settings and options for the operating system for Microsoft Windows

39-bit versions, 64-bit versions, and Windows Mobile. It contains information and settings for all the hardware, operating
system software, most non-operating system software, users, preferences of the computer, etc. All registry files were
exported including USER.DAT, SYSTEM, SOFTWARE, SAM and SECURITY and were subsequently reviewed for

evidentiary information using Registry Viewer.

Mounted Devices
When an external device such as a USB device or CD/DVD is connected to the computer, a description of that drive is

recorded in the registry key SYSTEM\CurrentControlSet\Enum\USBSTOR. In addition, the registry will also record the
last date and time each device was attached or detached to the computer under the registry key
SYSTEM \ControlSet\ControliDeviceClasses\53756307-b6bF-11 d0-94f2-00a0c9 fefb 8b}.

A review of both areas revealed the following the Seagate external hard drive identified as DC16-310 was reported as
being mounted to DC16-308 at the corresponding date and time (highlighted). This is consistent with how images of
apparent child pornography from the Seagate external were cached by the Windows operating system to the Windows

thumbcache,

     

Enter ek ite Friendly Name

   

 

 

 

 

 

 

ea yet
TYPED EXAMINER'S NAME ORGANIZATION
TAMIL. LOEHRS LOEHRS & ASSOCIATES, LLC.
SIGNATURE DATE EXHIBIT
1/9/2018
\ Aokbe

 

 

 

 

 

 

 

 

 
 

Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 49 of 72

 

loehrs@& associates

EXAMINATION REPORT

 

CASE NAME / NUMBER
COMMONWEALTH OF PA v VINCENT KANG

CP-23-CR-0000702-2017

PAGE 33 OF 56 PAGES

 

 

 

ear Mounted Device/ Serial Number CUS LMay Clel

07/19/15 03:07:39 | Disk&Ven_&Prod___General&Rev_ General USB Device
20100805_017.00

09/30/15 02:20:21 | Disk&Ven_SONY&Prod_"PSP"_MS&Rev_1.00 SONY "PSP" MS USB Device
9E4D8DA461F 09743

71/20/15 19:17:47 | Disk&Ven_KYOCERA&Prod_Mass_Storage&Rev_0100 KYOCERA Mass Storage USE

99000420632617

Device

 

01/30/46 04:41:12

Disk&Ven_ KYOCERA&Prod_Mass_Storage&Rev_0100
99000420632617

KYOCERA Mass Storage USB
Device

 

04/30/16 04:41:12

Disk&Ven_KYOCERA&Prod_Mass_Storage&Rev_0100
0123456789ABCDEF

Linux File-CD Gadget USB
Device

 

02/28/16 18:40:24

Disk&Ven_ Generic&Prod_Flash_Disk&Rev_8.00
2E214CF5

Generic Flash Disk USB Device

 

04/25/16 00:37:08

Disk&Ven_USB&Prod_Flash_Disk&Rev_1100
FBB1003301202207

USB Flash Disk USB Device

 

07/23/16 03:06:31

Disk&Ven_GoPro&Prod_Storage&Rev_v2.0
123456789ABC

GoPro Storage USB Device

 

08/06/16 06:07:54

Disk&Ven_ZOOM&Prod_H1_SD_R&W&Rev_0.01
900000000000

ZOOM Hi SD R&W USB
Device

 

 

AAGONGAWMEH6DADL,.

08/12/16 04:40:21 | Disk&Ven_Linux&Prod_File-CD_Gadget&Rev_0310 Linux File-CD Gadget USB
0123456789ABCDEF Device
09/09/16 07:19:27 | Disk&Ven_Lexar&Prod_USB_Fiash_Drive&Rev_1100 Lexar USB Flash Drive USB

Device

 

09/24/16 12:20:50

CdRom&Ven_HTC&Prod_Android_Phone&Rev_0000
786282 14d 8 08&FA45VWM04899

HTC Android Phone USB
Device

 

09/25/16 04:36:43

Disk&Ven_Seagate&Prod_BUP_Slim_BK& Rev_0107
NA?7WT8HO

Seagate BUP Slim BK USB
Device

 

09/26/16 05:56:02

 

 

Disk&Ven_BestBuy.&Prod_INSIGNIA_KIX&Rev_0000,0
00060001065313

BestBuy. INSIGNIA KIX USB

 

Device

 

 

TYPED EXAMINER'S NAME
TAMIL. LOEHRS

ORGANIZAHON

LOEHRS & ASSOCIATES, LLC.

 

SIGNATURE

\ Jobe

DATE
1/9/2018

 

EXHIBIT

 

 

 

 

 

 

 

 
 

Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 50 of 72

 

EXAMINATION REPORT

loehrs&associates

CASE NAME / NUMBER
COMMONWEALTH OF PA v VINCENT KANE
CP--23-CR-0000702-2017

 

PAGE 34 OF 56 PAGES

 

 

DC16-309

System Specifications

The forensic image of DC 16-309 was created on 09/30/16 at 06:48:14PM by Pisani. DC16-309 has one primary partition
identified as D, with a total capacity of 931.4GB with 252GB allocated to data. The operating system is Windows 7
Ultimate and was installed on 09/07/16 at 11:06:44PM; registered to VinnylotheK. Other than the default accounts
created by the Windows operating system, | noted one user account for VinnytotheK. The time zone was set to Eastern
‘Standard Time and | assured the forensic software tools were set accordingly.

Name
ActualDate
TargetDate
FilePath

Case Number
Evidence Number
Examiner Name
Notes

Drive Type

File Integrity
Acquisition Hash
Verify Hash
EnCase Version
System Version
Fastbloced

is Physical
Compression
Total Sectors

Volume D

File System —
Sectors per cluster
Bytes per sector
Tota! Sectors
Total Capacity

DC16-309

09/30/16 06:48:11PM

09/30/16 06:48:11PM

EEVIDENCE IMAGES 2\EVIDENCE IMAGES\DC16-309,E01
16-1879

DC 16-309

PISANI

WESTERN DIGITAL 1TB S/N WCC3F4CNY80C
DRIVEFIXED .
Unverified
D2B8394EEF452B188087359CA9E30013

ADI3.2.0.0
Windows 7
No

Yes

None
1953525168

NTFS

8

512

1,953,314,816

4,000,097,181,696 Bytes (931.4GB)

 

Total Clusters 244,164,351
Unallocated 729,493,372,928 Bytes (679.4GB)
Free Clusters 178,098 968
Allocated 270,603,808,768 Bytes (252GB)
Volume Offset 206,848
ld S-4-5-21-4232513853~-169198954-2320360807
Drive Type Fixed
OS Info
TYPED EXAMINER'S NAME ORGANIZATION

TAMIL. LOEHRS

LOEHRS & ASSOCIATES, LLC.

 

SIGNATURE

, Joke

DATE EXHIBIT
1/9/2018

 

 

 

 

 

 
 

Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 51 of 72

 

EXAMINATION REPORT

loehrsérassoctates

CASE NAME / NUMBER
COMMONWEALTH OF PA v VINCENT KANE
CP-23-CR-0000702-2017

 

PAGE 35 OF 56 PAGES

 

 

Product Name:
Current Version:
Registered Owner:
Registered Organization:
System Root:

Current Build Number:
Path Name:

Product ID:

Last Service Pack:
Product Key:
VersionNumber:
Source Path:

Install Date:

Last Shutdown Time:

Account Info

User name:

Full Name:

Type of User:

Account Description:
Primary Group Number: 513
Security Identifier:

User belongs to group:
Logon Script:

Profile Path:

Last Logon:

Last Password Change:

Windows 7 Ultimate
6.1
VinnytetheK

C:\Windows

7601

C:\Windows
00426-292-0000007-85108
Service Pack 17

o9/O7/16 11:06:44PM
09/26/16 12:08:08AM

VinnytotheK

Local User

$-4-5-21-4232513853-169198954-2320360807-1000

Administrators

CAUsers\Vinnytothek
09/25/16 10:41:49PM
09/07/16 11:06:42PM

Last Incorrect Password Logon: 09/12/16 10:18:46AM

TimeZone Info

Current control set is 0014
Default control set is 007
Failed control set is G00

LastKnownGeod control set is 002
Standard time bias is -5:00 hours offset from GMT
StandardName: Eastern Standard Time

Standard time is set to change the Standard bias by 0 minutes

Standard time is set to change on Sunday of the 1st week of November, at 02:00 hours.
DaylightName: Eastern Daylight Time
Daylight savings is set to change the Standard bias by 60 minutes.

Daylight savings time is set to change on Sunday of the 2nd week of March, at 02:00 hours.
Active time bias is -4:00 hours offset from GMT.
TimeZoneKeyName: Eastern Standard Time

The current time setting is -4:00 hours offset from GMT.

 

TYPED EXAMINER'S NAME
TAMIL. LOEHRS

ORGANIZATION
LOEHRS & ASSOCIATES, LLC.

 

SIGNATURE

\ Yoke

DATE

 

1/9/2018

EXHIBIT

 

 

 

 

 

 

 

 
 

Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 52 of 72

 

CASE NAME / NUMBER
COMMONWEALTH OF PA v VINCENT KANG

CP-23-CR-0000702-2017

 

EXAMINATION REPORT

loehrs@associates PAGE 36 OF 56 PAGES

 

 

The offset must be either added or subtracted from GMT depending on the time zone location
Display: (UTC-05:00) Eastern Time (US & Canada)

Last Accessed
‘All files on DG16-309 were sorted by Last Written date to confirm the original evidence was not accessed after it was

seized. The evidence revealed that DC16-309 was last accessed 09/26/16 at 12:08:10AM which is consistent with no
access after the evidence was seized on 09/27/16.

IMAGES
Using the Gallery View feature in EnCase, all images in allocated space were reviewed revealing a total of 16,087

images, including default system images, cached Internet images and default images from software applications.
Detective Pisani identified approximately 9 images as containing child pornography in the Windows thumbcache.

All four Windows thumbcache database files were reviewed revealing the following four files associated with the
VinnytotheK user account. Based on the file size, the identified images were likely contained within the thumbcache

database for thumbnails sized 96x96 pixels.

     
    

    

     
  

 

 

 

 

 

 

Name ere A LU Size Banat .

thumbeache_1024.db | 09/07/16 Og/o7/M6 24 D\Users\VinnytotheK\AppData\Local\Micros
41:07:08PM | 11:07:08PM oft\Windows\Explorer\thumbcache_1024.db

thumbcache_256.db 09/07/16 o9/07/16 8,388,608 | D\Users\Vin nytotheK\AppData\Local\Micros
414:07:08PM | 14:07:08PM off\Windows\Explorerthumbcache_256.db

thumbcache_32.db oOg/07N6 09/07/16 4,048,576 D\Users\VinnytotheK AppData\Local\Micros
44:07:08PM | 11:07:08PM oft\Windows\Explorer\thumbcache_32.db

thumbcache_96.db og/o7/t6 Os/O7/16 96,468,992 D\Users\Vinnytothek\AppData\Local\Micros

| 41:07:08PM 41:07:08PM off\Windows\Explorer\thumbcache_96.db

 

 

 

 

MULTIMEDIA FILES (VIDEOS)
All files were sorted by file extension looking for video files such as .avi, .flv, mpeg, .mov, .mp4, and .wmv revealing

approximately 172 video files. Detective Pisani did not identify any of these videos as containing child pornography.

FOLDER STRUCTURE
The entire Folder Structure of DC16-309 was reviewed for any user-defined files and folders indicative of child

pornography but found none. Various locations were reviewed in the Folder Structure that commonly contain iterns of
evidentiary interest.

Desktop
The Desktop is the graphical user interface that appears when the computer is booted up. The Desktop consists of

icons, windows, toolbars, folders and wallpaper and users commonly create shortcuts on the Desktop to files and folders
of interest for easy access. The Desktop for the VinnytofheK user account was reviewed and noted it contains
approximately 78 total files with activity from 09/08/16 to 09/10/16. This directory contains only shortcuts to software

applications and websites. Nothing of a pornographic nature was located.

 

 

 

Documents

TYPED EXAMINER'S NAME ORGANIZATION

TAMIL. LOEHRS LOEHRS & ASSOCIATES, LLC.
SIGNATURE DATE EXHIBIT

( Jobe 1/9/2018

 

 

 

 
Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 53 of 72

 

CASE NAME / NUMBER
COMMONWEALTH OF PA v VINCENT KANE

EXAMINATION REPORT CP-23-CR-0000702-2017
loehrs&associates PAGE 37 OF 56 PAGES

 

 

 

The Documents directory is a default folder created under each user's profile by the Windows operating system and is
considered the standard location for storing user-defined files and folders. The Documents folder for the VinnylotheK
user account was reviewed and noted it contains approximately 206 files with activity from 09/14/16 to OS/26/16. This
directory contains system files associated with gaming applications. Nothing of a pornographic nature was located.

  
  
  
 
  
   

(AE Documents
Bi Adobe
My Games
{cigs My Music
Be My Pictures
| 7] ee My Videos
(7 fess Rockstar Games

Downloads

The Downloads directory is a default folder created under each user's profile by the Windows operating system and is
considered the standard location for storing files downloaded from the Internet through Internet browsers and
applications. The Downloads directory for the VinnytotheK user contains approximately 10,472 total files with activity
from 09/08/16 to 09/24/16. This directory contains primarily software applications and system files associated with
software.

ES Downloads

Adobe Photoshop CC 2015 (20150525.r,88) (32-648it) + Crack
eg Black Moth Super Rainbow - Dandelion Gum (2007)

CAG BMSR, Tobacco, SC

gal Alisa Dolphin 5,0-321 Sh

es Fallout 4 by xatab

[Alay Sony Vegas Pro 13,0 Build 453 (x64) + Patch BI

© AIG) Tobacco ~ Fucked Up Friends

  
  
  

Pictures

The Pictures directory is a default folder created under each user's profile by the Windows operating system and is
considered the standard location for storing user-defined images. The Pictures folder for the VinnytotheK user account
was reviewed and noted it contains nine image files all created on 08/13/16. Nothing of a pornographic nature was
located.

Videos

The Videos directory is a default folder created under each user's profile by the Windows operating system and is
considered the standard location for storing user-defined images. The Videos folder for VinnyfotheK user account was
reviewed and noted it contains one video file created on 09/12/16 at 11:13:1 9PM titled "Oh boy, the recorder.veg”.

Recent Folder

 

 

 

 

 

 

 

TYPED EXAMINER’S NAME ORGANIZATION

TAMIL. LOEHRS LOEHRS & ASSOCIATES, LLC.

SIGNATURE DATE EXHIBIT
1/9/2018

\ tok

 

 
 

Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 54 of 72

 

EXAMINATION REPORT

loehrs&associates

CASE NAME / NUMBER
COMMONWEALTH OF PA v VINCENT KANG

CP-23-CR-0000702-2017

 

 

PAGE 38 OF 56 PAGES

 

When a file is opened on a computer running the Windows operating system, the file name of the opened file is saved
with a .Ink file extension in the Recent Folder. These links contain dates and times when the files were opened (File
Created), when they were opened again (Last Written) and the full path where the file isAvas located. A review of the
Recent folder revealed approximately 70 link files with activity from 09/08/16 at 12:24:38AM to 09/24/16 at 04:03:39AM.
Files were found to be opened from item DC16-310, the Seagate external hard drive (highlighted). However, no links
were indicating the files identified by Detective Pisani as depicting apparent child pornography were ever opened and
viewed.

  

  

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a kere ea CME Aue on a
MSlAfterburnerSetup. Ink 09/08/16 09/08/16 C:\Users\Vinnytothek\Downloads\MSIAfte
12:24: 38AM | 12:24:38AM | rburmersetup.zip
MSlAfterburnerSetup (1).|nk 09/08/16 09/08/16 C:\Users\VinnytotheK\Downloads\MSIAfte
07:54:33AM 01:54:33AM rburnerSetup (1).zip
Villanova Champs 2016.Ink 09/08/16 09/08/16 E\CAMERA\illaneva Champs 2016
04:46:59PM | 04:46:59PM
GOPRO CANADA. Ink 09/08/16 09/08/16 E:\CAMERA\GOPRO CANADA
04:58:41PM_ | 04:58:41PM
steam_api.ink oo/11/16 oo/11/16 C:\Games\Fallout 4\steam_api.ini
02:29:17AM | 05:03:10AM
Fallout 4.Ink Os/t/16 09/16 C:\Games\Fallout 4
02:29:177AM | 05:03:10AM
Fallout4_Default.ink O9MN1N6 09/41/16 C:\Games\Fallout 4\Fallout4_Defauit ini
02:36:53AM | 05:02:30AM
Capture. ink og/i1/16 09/15/16 E\CS\4chan chan\Capture.PNG
05:05:45AM | 03:50:20AM
4chan chan. Ink 09/11/16 Oov15/16 EACS chan chan
05:05:45AM |} 03:50:20AM
Private.ink oo/11/16 09/18/16 E\CS'\Private
05:06:47AM | 11:13:57PM
Olivia.Ink 9/11/16 09/11/16 E\CS\Private\ANew and Improved\Olivia
05:14:03AM | 05:14:03AM
ReadMe. ink 09/12/46 09/22/16 C:\Users\VinnytotheK\Downloads\Adaobe
40:49:48PM | 12:13:24AM | Photoshop CC 2015 (20150529.r.88)
(32+64Bit} + Crack\ReadMe.txt
Sony Vegas Pre 13.0 Build 453 (x64) + | 09/12/16 09/12/16 C:\Users\innytotheK\Downloads\Sony
Patch DI.Ink 40:49:48PM | 10:49:48PM | Vegas Pro 13.0 Build 453 (x64) + Patch
Dl
Keygen. Ink 09/12/46 09/12/16 C:\UsersWinnytothek\Downloads\Sony
10:50:05PM | 10:50:65PM | Vegas Pro 13.0 Build 453 (x64) + Patch
Di\Keygen & Patch bY Dl\Keygen.zip
Register Vegas Pro.Ink osi2/i6 09/12/16 G:\Users\Vinnytothek\Documents\Registe
10:57:16PM | 10:57:16PM r Vegas Pro.him
TYPED EXAMINER'S NAME ORGANIZATION

TAMIL. LOEHRS

LOEHRS & ASSOCIATES, LLC.

 

SIGNATURE

 fokc

 

DATE
1/9/2018

EXHIBIT

 

 

 

a a

 

 

 

 

 

 
 

Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 55 of 72

 

EXAMINATION REPORT

loehrs associates

CASE NAME / NUMBER
COMMONWEALTH OF PA v VINCENT KANE

CP-23-CR-0000702-2017

 

 

PAGE 39 OF 56 PAGES

 

  
 
 

mail -m@rgerelkcss,

Last Written

Symbolic Link

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Videos. ink 09/12/16 09/12/46 C:\Users\VinnytotheK\AppData\Roaming\
11:13:19PM | 11:13:19PM } Microsoft\Windows'\Libraries\Videos.tibrar
y-ms
Oh boy, the recorder.ink 09/12/16 09/21/16 C:\Users\VinnytotheK\Videos\Ch boy, the
11:13:19PM | 114:22:22PM_| recorder.veg
Seagate Backup Plus Drive (E).ink 09/12/16 09/12/46 Es
41:13:43PM | 14:17:23PM
Fraps 3.5.99 Build 15618[A4].Ink 09/13/16 09/13/16 C:\Users\Vinnytothek\Downloads\Fraps
08:33:55PM | G8:33:55PM | 3.5.99 Build 15618[A4].zip
Pictures.Ink 09/13/16 09/13/16 C:\Users\VinnytotheK\AppData\Roaming\
08:47:54PM | 08:59:10PM_ | Microsoft\Windows\Libraries\Pictures libra
ry-ms
2.|nk 09/13/16 09/13/16 C:Wsers\VinnytotheK \Pictures\2.PNG
08:48:32PM__| 08:48:32PM
3 (2).Ink Os/i3/16 09/13/16 C:\Users\VinnytotheK\Pictures\3.PNG
08:49:16PM | 08:49:16PM
4.Ink 09/13/16 09/13/16 C:\Users\Winnytothek\Pictures\4.PNG
08:50:26PM_ | 08:50:26PM
6.Ink 09/13/16 09/13/16 C:\Users\VinnytotheK \Pictures\6.PNG
08:57:32PM | 08:57:32PM
8.Ink 09/13/16 09/43/16 C:\UsersWinnytothek\Pictures\8.PNG
08:57:47PM | 08:57:47PM
9.Ink 09/13/16 09/13/16 C:\UsersWinnytotheK \Pictures\S.PNG
08:58:01PM | 08:58:01PM
10.Ink 09/13/16 O9/13/16 C:\Users\Winnytothek\Pictures\10.PNG
08:58:27PM | 08:58:27PM
41.Ink 09/13/16 09/136 C:\Users\Vinnytothek\Pictures\1 1.PNG
08:59:10PM | 08:59:10PM
Dolphin 5.0-327 SL.Ink 09/13/16 O9/18/16 C:\UsersWVinnytotheK\Downloads\Dolphin
09:54:16PM | 01:45:39AM | 5.0-321 SL.zip
LEXAR. Ink Oo4ii6 09/14/16 E\LEXAR
10:44:02PM | 40:41:02PM
Short CVS 71416.Ink OSM4N6 o9/14/16 E\CS\Private\Short CVS 71416
10:41:33PM | 10:42:48PM
civis ink 09/14/16 0946 E\CS\Private\Euro Old Computer
10:43:27PM | 10:44:12PM_ | Simulator\PerfLogs\Adminicivis
Everything else. Ink 09/14/16 O9M4iN6 E\CS\Private\Euro Old Computer
, 10:57:33PM | 10:57:33PM SimulatoriPerflogs\Admin\Everything
. else
from SD card.Ink o9/14/i6 09/14/16 E\CS\Private\Euro Old Computer
10:58:23PM | 10:59:07PM | Simulator\PerfLogs\Admin\mBiTfH\voywe
uri2\from SD card
TYPED EXAMINER'S NAME ORGANIZATION

TAM] L. LOEHRS

LOEHRS & ASSOCIATES, LLC.

 

SIGNATURE

 

DATE
1/9/2018

EXHIBIT

 

 

, Yoke

  

 

 

 

 

 

 
 

Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 56 of 72

 

EXAMINATION REPORT

loehrs&associates

CASE NAME / NUMBER
COMMONWEALTH OF PA v VINCENT KANE

CP-23-CR-0000702-2017

 

 

PAGE 40 OF 56 PAGES

 

    

  

  

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

' File Created | Last Written . Symbolic Link
Mob Psycho 100.Ink 09/15/16 09/15/16 E:VAnime\Mob Psycho 100
03:02:51AM | 03:27:41AM
[HorribleSubs] Mob Psycho 100 ~ 09 Oo/15/16 09/15/16 E:\Anime\Mob Psycho 100\[HorribleSubs]
{1080p].ink 03:02:51AM | 03:03:53AM | Mob Psycho 100 - 09 [1080p).mkyv
[HorribleSubs] Mob Psycho 100 - 08 09/15/16 09/15/16 — | E:Anime\Mob Psycho 100\[HorribleSubs]
[1080p].Ink 03:03:22AM | 03:03:22AM__| Mob Psycho 100 - 08 [1080p]. mkv
[HorribleSubs] Mob Psycho 100 - 10 09/15/16 09/15/16 E:\Anime\Mob Psycho 100\[HorribleSubs]
i1080p].Jnk 03:27:41AM | 03:27:-41AM__| Mob Psycho 100 - 10 [1080p].mkv
Downloads. Ink 09/18/16 09/24/16 C:\Users\VinnytotheK\Downloads
01:16:48AM | 04:03:39AM
[INGC]Zelda-The wind 09/18/16 08/18/16 CAUsers\Vinnytothek\Downloads\[NGC]Z
waker[PAL]ESPALWILcom].Ink 01:16:48AM | 01:16:48AM | elda-The wind
waker[PAL]IESPALWII.com].rar
Hypatia's WWHD Mad 12-15 - NTF.Ink | 09/18/16 09/18/16 C:\Users\VinnytothekK\Downloads\Hypatia’
01:27:-50AM | 01:27:50AM__| s WWHD Mod 12-15 - NTF. rar
readme (2}.Ink 09/18/16 09/18/16 C\Users\Vinnytothek\Downloads\Dolphin
01:28:18AM | 01:28:18AM | 5.0-321 SL\Dolphin 5.0-321
SLWUser\Load\Textures\GZLP07\Hypatia's
WWHD Mod 12-15 - NTFireadme. rif
Hypatia's WWHD Mod 12-15 - NTF 09/48/16 09/18/16 Cc:\Users\VinnytotheK\Downloads\Dolphin
(2).Ink 01:28:18AM {| 01:28:18AM | 5.0-321 SL\Dolphin 5.0-321
SL\User\Load\Textures\GZ1_P01\Hypatia's
WWHD Mod 12-15 - NTF
Bella Thome.|nk 09/18/16 09/18/16 E\CS\Private\Bella Thorne
14:03:08PM {| 11:03:08PM
1469432207808. ink 09/18/16 09/18/16 E:\CS\Private\1 469432207808.webm
44:12:18PM {| 17:12:18PM
1469432370418.ink oo/1s/16 Os/18/16 EACS\Private\1469432370418.webm
14:12:30PM | 114:12:30PM
1469432698500. Ink 09/18/16 09/18/16 E\CS\Private\1469432698500.webm
41:42:39PM | 11:12:39PM
1469432740306. ink 09/18/16 os/18/16 EAGS\Private\1469432740306.webm
14:12:42PM | 171:12:42PM
1469432828728. Ink 09/18/16 9/18/16 © E\GS\Private\1469432828728.webm
11:13:04PM | 17:13:64PM
1469432997053. Ink 09/18/16 Os/18/16 — EACS\Private\1469432997053.webm
14:13:24PM | -11:13:24PM
4469433127009. Ink 09/18/16 09/18/16 EACS Private 469433 127009.webm
14:43:29PM | 11:13:29PM
THE BEST.ink 09/18/16 09/18/16 EACS\Private\THE BEST.webm
414:13:51PM | 11:13:51PM
TYPED EXAMINER'S NAME ORGANIZATION

 

TAMIL. LOEHRS

LOEHRS & ASSOCIATES, LLC.

 

SIGNATURE

\ Joke

 

DATE
1/9/2018

EXHIBIT

 

 

 

 

 
 

Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 57 of 72

 

EXAMINATION REPORT

loehrs associates

CASE NAME / NUMBER
COMMONWEALTH OF PA v VINCENT KANG

CP-23-CR-0000702-2017

 

 

PAGE 41 OF 56 PAGES

 

    
   

File Created

Last Written

Symbolic Link

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

804020929. Ink 09/18/16 09/18/16
11:14:55PM | 11:14:55PM
MODS MCDS MODS. Ink 09/48/16 09/18/16
11:14:55PM_ | 11:16:36PM
804024580. |nk 09/18/16 09/18/16
14:15:06PM | 11:15:06PM
1445637283103. Ink 09/186 og/18/16
174:15:34PM | 11:15:31PM
4450076306678. Ink 09/18/16 oo/18N6
11:16:39PM | 11:15:39PM
4452639799511.Ink 09/18/16 09/18/16
14:16:32PM | 11:16:32PM
Collection18-Video101 .MU8_s.Ink 09/18/16 09/18/16
41:16:36PM | 11:16:36PM
IMG_20160919_200342781.Ink 09/19/16 09/19/16 C:\UsersWinnytotheK\Downloads\IMG_20
10:45:53PM | 10:45:53PM | 160919 200342781 jpg
IMG_20160919_200337612.Ink 09/19/16 09/19/16 C:\Users\VinnytotheK\Downloads\IMG_20
10:46:06PM | 10:46:06PM_ | 160919_ 200337612 jpg
webcam-toy-photo8.ink 09/20/16 O9/20/16 CAUsers\VinnytotheK\Downloads\webca
08:29:56PM | 08:29:56PM__| m-toy-photo8.jpg -
RIIZQ6T. Ink 09/20/16 09/20/16 C:\Users\VinnytotheK\Downloads\RI[2Q6
14:24:25PM_ | 11:24:25PM_ 1 T.ipg
My Videos, Ink 09/216 09/21/16 C:\UsersiVinnytotheK Videos
11:22:22PM | 11:22:22PM
mock_c4.ink o9/21/16 09/21/16 C:\Users\VinnytotheK\Downloads\mock_e
41:41:02PM | 11:44:02PM__| 4.jpg
webcam-toy-photo3. Ink 09/21/16 og/21/16 C:\Users\VinnytotheK\Downloads\webca
44:41:18PM | 11:41:18PM__| m-toy-photo3.jpg
41.Ink 09/21/16 09/21/16 C:\Users\VinnytotheK\Downloads\Adcobe
44:57:05PM | 14:57:05PM | Photoshop CC 2015 (20150529.r.88)
(32+64Bit) + Crack\installation
Screenshots\1_ jpg
Installation Screenshots. ink 09/21/16 09/21/16 C:\Users\Vinnytothek\Downloads\Adobe
41:57:05PM | 11:57:;05PM | Photoshop CC 2015 (20150529.1.88)
(32+64Bit) + Crack\installation
Screenshots
Adobe Photoshop CC 2015 09/22/16 09/22/16 C:\Users\VinnytotheK\Downloads\Adobe
(20150529,1.88) (324+64Bit) + Crack.Ink | 12:13:24AM 42:13:24AM | Photoshop CC 2015 (20150529.r.88)
(32+64Bit) + Crack
o-AXL-ROSE-Tacebook. Ink 09/24/16 09/24/16 C:\Users\VinnytotheK\Downloads\o-AXL-
04:03:39AM | 04:03:39AM ROSE-facebook.ipg
TYPED EXAMINER'S NAME ORGANIZATION

TAMIL. LOEHRS

LOEHRS & ASSOCIATES, LLC.

 

SIGNATURE

| \ Yoke

 

DATE
1/9/2018

EXHIBIT

 

 

 

 

 
 

Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 58 of 72

 

CASE NAME / NUMBER :
COMMONWEALTH OF PA v VINCENT KANE
CP-23-CR-0000702-2017

 

EXAMINATION REPORT

loehrs&associaies

PAGE 42 OF 56 PAGES

 

 

PROGRAM FILES
The Program Files folder was reviewed for software applications installed on DC16-309 that may contain items of

evidentiary value. All applications of evidentiary interest are discussed below.

WinRAR

WinRAR is a Windows compatible compression software that allows user to open, modify, extract, and create

compressed files such as ZIP and RAR. A history of files opened using this application is stored in the Windows regisiry

under the key SoffwarelWinRAR\ArcHistory. The WinRAR history revealed the following files were opened and viewed.
Nothing a pornographic nature was opened using this application.

0 -> C:\Users\VinnytotheK\Downloads\Dolphin 5.0-321 SL.zip
1 -> C:\Users\Vinnytothek\Downloads\Hypatia's WWHD Mod 12-15 - NTF. rar
2 -> C:\Users\VinnytotheK\Downloads\[NGC]Zelda-The wind waker[PAL]JIESPALWIl.com].rar

VLG
VLC is a free cross-platform multimedia file player developed by VideoLAN. A review of all files associated with the
application revealed VLC was installed on 09/14/16 at 10:23:45PM.

Name VLC
Description Folder
Full Path D\Program Files (x86)\VideoLANWLC

File Created 09/14/16 10:23:45PM
Last Written O9M4/16 10:23:53PM
Last Accessed 09/14/46 10:23:53PM

VLC records a history of the most recent files opened using the application within its vic-qt-interface.ini file, One VLC
settings file was located created on 09/15/16 at 03:02:51AM during the installation of the VLC application and contains
records for the following files as being opened and viewed. No VLC records were located indicating the files identified by
Detective Pisani as depicting apparent child pornography were ever opened and viewed.

Name vic-qt-interface.ini
Description File, Archive, Not Indexed
Full Path D\Users\VinnytotheK\AppData\Roaming\vic\wic-qt-interface. ini

File Created 09/15/16 03:02:51AM
Last Written OS/18/16 11:45:28PM
Last Accessed 09/15/16 03:02:51AM
Logical Size = 2,211 ‘

{RecentsMRL]

List=

file:///B: /¢8/Erivate/Euro truck Simulator 2/MODS MODS MODS /804024580.webm,
File:///B:/c3/Pxivate/Euro Truck Simulator 2/MODS MODS MODS /804020929.webm,
file: ///E:/€8/Private/THS BHST.webm,

file: ///®8:/eS/Private/1469433127009.webm,

file: ///®:/C8/Private/1469432997053 .webm,

file: ///8:/C8/Private/1 469432828728 .webm,

 

 

 

 

TYPED EXAMINER'S NAME ORGANIZATION

TAMIL. LOEHRS LOEHRS & ASSOCIATES, LLC.

SIGNATURE DATE EXHIBIT
1/9/2018

\ Joke

 

 

 
 

Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 59 of 72

 

CASE NAME / NUMBER
COMMONWEALTH OF PA v VINCENT KANE
CP-23-CR-0000702-2017

 

EXAMINATION REPORT

loehrstéassociates PAGE 43 OF 56 PAGES

 

 

file:///E:/CS/Private/1469432740306.webm,
file:///E:/€8/Private/i469432698500.webm,
file: ///B:/CS/Private/1469432370418.webm,
file:///B: /C8S/Private/i469432207808 .webm,
file:///E:/C8/Private/1469432155467 .webm,
file:///E:/CS/Private/1469432114399,webm,
file:///B:/CS/Private/1469432073207 .webm,
file:///8:/CS/Private/1469432032501.webm,
file:///#:/C8/Private/1469431960103.webm,
File:///6:/C8/Private/1469418675065.webm,
file:///8:/C8/Private/1469000007881 .webm,
file:///E:/C8/Private/1468915452410 .webm,
file:///8: /CS/Private/1468318042044.webm,
file:///8:/C8/Private/1465974888755.webm,
file:///E:/C8/Private/1465974862444 .webm,
File:///#8:/C8/Private/1465976380924 .webm,
file:///#:/C8/Private/1465974813511.webm,
file: ///8:/C8/Pxivate/1465974792985 webm,
file:///8:/C8/Private/1465974764437 .webm,
File:///8:/Aanime/Mob Psycho 100/%5BHorribleSubs%5D Mob Psycho 100 - 10 $5B1080p%5D.mkv,
file:///8:/Anine/Mob Psycho 100/%5BHorribleSubst5D Mob Psycho 106 - 09 $5BLO80p25D.mkv,
file:///E:/Anime/Mob Psycho 100/%5BHorribleSubs$5D Mob Psycho 100 - 08 S5BLO80p35D.mkv

REGISTRY FILES

The Windows registry is a directory which stores settings and options for the operating system for Microsoft Windows
32-bit versions, 64-bit versions, and Windows Mobile. It contains information and settings for all the hardware, operating
system software, most non-operating system software, users, preferences of the computer, etc. All registry files were
exported including USER.DAT, SYSTEM, SOFTWARE, SAM and SECURITY and were subsequently reviewed for

evidentiary information using Registry Viewer.

Nlounted Devices .
When an external device such as a USB device or CD/DVD is connected to the computer, a description of that drive is

recorded in the registry key SYSTEM\CurrentControlSeflEnum\USBSTOR. In addition, the registry will also record the
tast date and time each device was attached or detached to the computer under the registry key
SYSTEM \ControlSet\ControiDevice Classes\53f56307-b6bF- 1 1d0-94f2-00a0c9 1 efb 8b}.

A review of both areas revealed the following the Seagate extemal hard drive identified as DC1 6-310 was reported as
being mounted to DC 16-309 at the corresponding date and time (highlighted). This Is consistent with how images of
apparent child pornography from the Seagate external were cached by the Windows operating system to the Windows

thumbeache.

  

   
   

eee titre niacin clus aed a CU

 

 

 

 

 

 

 

 

 

 

 

09/08/16 01:02:51AM | Disk&Ven_Lexar&Prod_USB_Flash_Drive&Rev_1100 Lexar USB Flash Drive USB
SIN: AAGONGAWMEHEDXDL&O Device
09/10/16 11:36:42PM | Disk&Ven_SanDisk&Prod_Cruzer,_Glide&Rev_1.26 SanDisk Cruzer Glide USB
SIN: 40532000041019102132&0 Device
09/08/16 03:45:37PM | Disk&Ven_Seagate&Prod_BUP_Slirn_BK&Rev_0107 Seagate BUP Slim BK USB
S/N: NA7WT8HO&0 Device
TYPED EXAMINER'S NAME ORGANIZATION
TAMIL. LOEHRS LOEHRS & ASSOCIATES, LLC.
SIGNATURE DATE EXHIBIT
C A ~f, 1/9/2018
we tS ‘tf

 

 

 

 

 

 
Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 60 of 72

 

loehrs@associates

EXAMINATION REPORT

CASE NAME / NUMBER
COMMONWEALTH OF PA v VINCENT KANE
CP-23-CR-0000702-2017

 

 

PAGE 44 OF 56 PAGES

 

 

TYPED EXAMINER'S NAME
TAME L. LOEHRS

ORGANIZATION

LOEHRS & ASSOCIATES, LLC.

 

SIGNATURE

\ Joke

 

DATE
1/9/2018

 

 

EXHIBIy

 

 

 
Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 61 of 72

 

CASE NAME / NUMBER
COMMONWEALTH OF PA v VINCENT KAN
CP-23-CR-0000702-2017

 

 

EXAMINATION REPORT

loehrs & associates PAGE 45 OF 56 PAGES

 

 

DC16-310

System Specifications
The forensic image of DC16-310 was created on 09/30/16 at 02:26:36PM by Pisani. DC16-310 has one partition

identified as C, with a total capacity of 1.8TB with 1.2TB allocated to data. This drive was used as a storage capacity and
therefore does not contain an operating system or user accounts. The time zone was set to Eastern Standard Time in the

 

forensic software tools.

Name

Actual Date
Target Date

File Path

Case Number
Evidence Number
Examiner Name
Notes

Drive Type

File Integrity
Acquisition MDS
Acquisition SHA1
EnCase Version
System Version
Is Physical
Compression
Total Size

Total Sectors
Disk Signature
Partitions

Volume C

File System
Sectors per cluster
Bytes per sector
Total Sectors
Total Capacity
Total Clusters
Unallocated
Free Clusters
Allocated
Volume Name
Volume Offset
Drive Type

DC16-310

09/30/16 02:26:36PM
09/30/16 02:26:36PM
E\EVIDENCE IMAGES 2\EVIDENCE IMAGES\DC16-310.E01
16-1879

DC16-310

Pisant

Seagate, External HD, 2TB, SN: NA7WT8HO
Fixed

Unverified

45eb309953c349567 a669efaadf/7593b

{84 75ad016e189e857 4121961 ebcOf93bci481e01
ADI3.1.0.15

Windows 7

Yes

None

2,000,398,933,504 Bytes (1.8TB)

3,907,029, 187

246C839C

Valid

NTFS

8

512

3,907,027,119
2,000,397,881,344 Byies (1.8TB)
488,378,389.

700,458,184,704 Bytes (652.4GB)
171,010,299

4,299,939,696,640 Bytes (1.2TB)
Seagate Backup Pius Drive
2,048

Fixed

 

TYPED EXAMINER'S NAME
TAMIL. LOEHRS

ORGANIZATION
LOEHRS & ASSOCIATES, LLC.

 

SIGNATURE

, Jobe

DATE EXHIBIT
1/9/2018

 

 

 

 

 
 

Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 62 of 72

 

EXAMINATION REPORT

loehrs&associates

CASE NAME / NUMBER

CP-23-CR-0000702-2017

COMMONWEALTH OF PA v VINCENT KANE

 

PAGE 46 OF 56 PAGES

 

 

Last Accessed

All files on DC16-310 were sorted by Last Written date to contfir

m the original evidence was not accessed after it was

seized. The evidence revealed that DC16-310 was last accessed 09/26/16 at 04:43:35AM which is consistent with no
access after the evidence was seized on or about 09/28/16.

IMAGES

Using the Gallery View feature in EnCase, all
images, including default system images, cac
Although Detective Pisani identified 14 images as containing

were provided in the report produced to Counsel for Kane.

images in allocated space were reviewed revealing a total of 79,2914
hed Internet images and default images from software applications.
"apparent child pornography’, only the following 12 files

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name File Created Last Written © Full Path

ef04b8eBaf35fcfO666d69c736 | 04/10/16 O7M1415 CICSIHTG Locker\Euro Old Computer

e298c4.jpg 041:30:27PM | 03:09:46AM | Simulator\PerfLogs\4echan

pestlarianalef04b8e8ais5fefNG66d69c7 3Ge298c4.
Jpg

A-O1 jog 04/10/16 O6/12/15 CACS\HTG Locker\Euro Old Computer
01:30:47PM | 11:49:34PM | Simulator\PerfLogs\Admin\4chan\4-01 jpg

after_the cane.jpg 04/10/18 | 06/12/15 C\CS\HTG Lockern\Euro Old Computer
01:30:47PM 41:50:30PM | Simulator\PerfLogs\Admin\4chan\after_the_cane.j

pg

ass 005.jpg C4016 06/43/15 C\CS\HTG Locker\Euro Old Computer
01-30:47PM_ | 12:17:24AM | Simulator\PerfLogs\Admin\4chan\ass 005.jpg

DSCFO0_3.JPG 04/10/16 06/13/5 C\CS\HTG Locker\Euro Old Computer
01:30:47PM 42:09:42AM | Simulator\PerfLogs\Admin\4chan\DSCF00_3.JPG

pS.jpg 04/1046 06/13/15 CACSIHTG Locker\Euro Old Computer
04:30:49PM 42:09:22AM | Simulator\PerfLogsVAdmin\4chan\p5.jpg

Collection 8- 04/10/16 42/14/15 CICSI\HTG Locker\Euro Truck Simulator 2\MODS

Video106.MU8_s.jpg 01:39:32PM | 01:54:21AM_ | MODS MODS\Collection18-Video106.MU8 s,ipg

Collectiont8- 04/10/16 12/14/15 C\CS\HTG Locker\Euro Truck Simulator 2\MODS

Video155.MU8_s.jpg 04:39:32PM | 01:49:21AM | MODS MODS\Collection18-Video155.MU8 s.ipg

hjpg 04/10/16 q2h14N5 C\CSIHTG Locker\Euro Truck Simulator 2\MODS
01:39:32PM | 01:51:58AM_ | MODS MODS\h jpg

1454830336804. jpg 04/10/16 02/07/16 C\CSIHTG Locker\Euro Truck Simulator
01:42:17PM | 02:37:09AM | 2\yung\1454830336894 jpg

{O1d20ac0fd9d389cdfa83781 | 08/15/16 06/5/16 C\CS\HTG Locker\Audrey

O00ci46a.jpg 02:35:53AM | 02:35:53AM | Drake\i01d20acdid9d389cdfa83781 00cf46a.jpg

6ct183935dd4a7 1846a/4e4f2 | 06/15/16 06/15/16 C\CSIHTG Locker\Audrey

eacc4c9jpg 02:35:57AM | 02:35:58AM | Drake\6cf183935dd4a71 846a74e4i2eacc4c9. jpg

ORGANIZATION

TYPED EXAMINER?S NAME
TAMIL. LOEHRS

LOEHRS & ASSOCIATES, LLC.

 

SIGNATURE

. foke

 

 

 

 

DATE
1/9/2018

 

EXHIBIT

 

 
Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 63 of 72

 

EXAMINATION REPORT

loehrs&rassociates

CASE NAME / NUMBER

CP-23-CR-0000702-2017

COMMONWEALTH OF PA v VINCENT KANE

 

PAGE 47 OF 56 PAGES

 

 

MULTIMEDIA FILES (VIDEOS)

All files were sorted by file extension looking for
Approximately 3,972 video files were located inc
Pisani identified 7 videos as containing “apparent child pornography”,

report produced to Counsel for Kane.

   

  

ake on me

ea ica

video fites such as .avi, flv, mpeg, .mov, .mp4, and .wmv.
luding files associated with software applications. Although Detective

" only the following 6 files were provided in the

  

mare

 

 

 

 

 

 

 

 

 

 

14363823832601.webm 04/10/16 07/14/15 CACSIHTG LockernEuro Old Computer
01:30:26PM | 03:114:40AM | Simulator\PerfLogs\4echan
bestlariana\14363823832601.webm
football. mp4 04NOME O7/15/15 C\CS\HTG LockerEuro Old Computer
01:30:27PM | 01:56:40AM | Simulator\PerfLogs\4echan
best\ariana\football. mp4
VID_20150623_201418.mp4 04/10/16 OFMAM5 C\CS\HTG Locker\Euro Old Computer
014:30:27PM | 03:13:50AM | Simulator\PerfLogs\4echan
bestlariana\VID_ 20150623 201418.mp4
1{00.mp4 04/10/16 07/34/15 C\CS\HTG Locker\Euro Truck Simulator
01:35:20PM | 03:50:51AM_ | 2\100.mp4
2398485 §524966_x264 fiv 04/10/16 O7/31/15 C\CS\HTG Locker\Euro Truck Simulator
01:42:22PM | 03:18:08AM | 2\yung\2308485_8524966_x264.flv
1447311254145.webm 09/03/16 11/12/15 C\COMPUTER
02:00:-18AM | 01:57:07AM | FOLDER\PERFLOGS\1447311254145.webm

 

 

 

 

CHARGEABLE FILES
The 12 images and 6 videos identified in Detective Pisani’s Computer Forensic Analysis Summary Report revealed they

are located in the following two root directories:

4. C\CS\HTG Locker
The CS\HTG Locker folder was created on 04/10/16 at 06:43:55PM and was set with the hidden attribute indicating it

would not be visible to the average user. This directory contains approximately 68,798 fotal files consisting primarily of
images and videos within subfolders categorizing the data. Identified files of apparent child pornography were located
within three of the CS\HTG Locker subfolders (highlighted below).

HTG Locker

Folder, Hidden, System
C\CS\HTG Locker

File Created 04/10/16 06:43:55PM
Last Written 00/22/16 04:27:22AM
Last Accessed 09/22/16 04:27:22AM
Logical Size 131,072

Name
Description
Full Path

 

ORGANIZATION
LOEHRS & ASSOCIATES, LLC.

TYPED EXAMINER'S NAME
TAMIL. LOEHRS

 

DATE EXHIBIT

1/9/2018

SIGNATURE

C dole

 

 

 

 

 

 
 

Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 64 of 72

 

EXAMINATION REPORT

loehrs @associaies

CASE NAME / NUMBER
COMMONWEALTH OF PA v VINCENT KANE
CP-23-CR-0000702-2017

 

PAGE 48 OF 56 PAGES

 

 

 

  

 

el eh ch

4chan chan

GHeaticth HG Locker

se 213) Achar

ge aly) Achan chan

eras 6 20 2016

ean 612 2016

Eee [al (Cay ANew and Improved
Tait Asians

(AEA Audrey Drake

LT 2| Ey Beach Pizza CY

>] Fen Bella Thorne

|_-gE dite BEST C¥S YEr

|—~eF ligcy best yet, v br

HEY ait Bowling

gf Alcay butss

Leach CVS and Data Structures 7 19 2036
ef oo Euro Cruck Vimulator Sup
|-(e}p Eure Movie School

SHE ic Euro Old Computer Simulator
HE Ao) Euro Truck Simulator 2
gf tity FACEBOOK

es 4ica flashoublic

el Ea Jess

Le Cita Lec

|e iss masterdon

Healy MM

|_ga[ |fcay Monroe

ey MORE

|~f | [Ey New folder

pal NEW PHONE CSHORE

Bp 134

BAe RECORDS FLASH
eS Short CVS 71416

ef alcy THE BEST

gpl 2%) Very Good like Half Girt good
_gs lich Yogecastitin

  

 

 

TYPED EXAMINER'S NAME
TAMIL. LOEHRS

ORGANIZATION
LOEHRS & ASSOCIATES, LLC.

 

SIGNATURE

\ poke

 

DATE EXHIBIT
1/9/2018

 

 

 

 

 

 
Case

2:19-cv-00019-PD Document1 Filed 01/03/19 Page 65 of 72

 

loehrs& associates

CASE NAME / NUMBER
COMMONWEALTH OF PA v VINCENT KANG
CP-23-CR-0000702-2017

 

EXAMINATION REPORT
PAGE 49 OF 56 PAGES

 

 

Audrey Drake

The Audrey Drake subfolder was created on 06/15/16 at 01 ‘57:12AM and contains 66 user files consisting primarily of
images and one video. Only the following 2 of the 66 user files in this directory were identified as containing apparent

child pornography.

 

 

 

Name Audrey Drake
Description Folder
Full Path C\CS\HTG Locker\Audrey Drake
File Created 06/15/16 01:57:12AM
Last Written 06/15/16 02:38:52AM
Last Accessed 06/15/16 02:38:52AM
Logical Size = 28,672
eT tY a CRelser cis Mee ee LA
401d20ac0fdSd389cdia83781 | 06/15/16 06/15/16 C\CS\HTG Locker\Audrey
O00ci46a.jpg 02:35:53AM | 02:35:53AM | Drake\101d20ac0fd9d389cdfa8378100ci46a jpg
6cf183935dd4a71846a74e4f2 | 06/15/16 06/15/16 C\CS\HTG Locker\Audrey
eacc4c9.jpg 02°35:57AM | 02:35:58AM | Drake\6cf183935dd4a71846a74e4i2eacc4cd. jpg

 

 

 

 

 

Euro Old Computer Simulator

The Euro Old Computer Simulator subfolder was created on 04/10/16 at 01:28:02PM and contains approximately 24,909

subfolders primarily depicting sexual content all created on 04/10/16

total files including images, videos, and categorized
around 01:30PM as a result of a backup or mass copy. Onl
containing apparent child pornography.

y the following 9 of the 24,909 total files were identified as

 

Name
Description
Full Path

File Created!
Last Written
Last Accessed
Logical Size

   
  

Euro Old Computer Simulator

Folder

C\CS\HTG Locker\Euro Old Computer Simulator
04/10/16 01:28:02PM

C4106 01:35:18PM

04/10/16 04:35:18PM

8,192

 
  
 

 
  

 

Snes CML aL

    

 

 

 

 

 

 

 

 

14363823832501.webm 04/10/16 O7M4/15 C\CS\HTG Locker\Euro Old Computer
01:30:26PM | 03:11:40AM j Simulator\PerfLogs\4echan
bestiarianaV1 4363823832601.webm
football. mp4 04/10/16 07/15/15 C\CS\HTG Locker\Euro Old Computer
01:30:27PM | 01:56:40AM | Simulator\PerfLogs\4echan
bestiariana\football.mp4
ORGANIZATION

 

TYPED EXAMINER'S NAME
TAME L. LOEHRS

LOEHRS & ASSOCIATES, LLC.

 

SIGNATURE

, Joke

DATE EXHIBIT

1/9/2018

 

 

 

 

 
Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 66 of 72

 

EXAMINATION REPORT

loehrs&associates

CASE NAME / NUMBER

CP-23-CR-0000702-2017

COMMONWEALTH OF PA v VINCENT KANE

 

PAGE 50 OF 56 PAGES

 

 

File Created © Last Written © Full Path

 

 

 

 

 

 

 

 

 

Name
VID_20150623_207418.mp4 O4/10/16 O7M4hN5 C\CS\HTG Locker\Euro Old Computer
04:30:27PM | 03:13:50AM | Simulator\PerfLogs\4echan
bestlariana\VID_ 20150623 _201418.mp4
ef04b8e8afssicfO666d69c736 | 04/10/16 O7M4/15 C\CS\HTG Locker\Euro Old Computer
e298c4.jpg 04:30:27PM | 03:09:46AM | Simulator\PerfLogs\4echan
bestlarianalef04b8e8af35icf0666d69c736e298c4.
Ipg
A-01.jpg 04/10/16 06/12/15 C\CS\HTG Locker\Euro Old Computer
04:30:47PM | 11:49:34PM_ | Sirmulator\PerfLogs\Admin\4chan\4-01 jpg
after_the_cane.jpg 04/10/16 06/12/15 C\CS\HTG Locker\Euro Old Computer
01:30:47PM | 11:50:30PM | Simulator\PerfLogs\Admin\4chan\after_the_cane j
pg
ass 005.jpg 04/10/16 06/13/15. C\CS\HTG Locker\Euro Old Computer
01:30:47PM_ | 12:11:24AM__| Sirnulator\PerfLogs\Admin\4chan\ass 005.jpg
DSCFO0_3.JPG .| 04/10/46 06/13/15 CiCS\HTG Locker\Euro Old Computer
01:30:47PM | 12:09:42AM Simutator\PerfLogs\Admin\4chan\DSCF00_3.JPG
pa.jpg 04/10/16 06/13/15 C\CS\HTG Locker\Euro Old Computer
01:30:49PM _§ 12:09:224M Simulator\PerfLogs\Admin\4chan\p5.jpg

 

 

Euro Truck Simulator 2

The Euro Truck Simufator 2 subfolder was created on 04/

40/16 at 01:35:20PM and contains approximately 12,459 total

files including images, videos, and categorized subfolders primarily depicting sexual content all created on 04/10/16
around 01:40PM as a result of a backup or mass copy. Only the following 6 of the 12,459 total files were identified as

containing apparent child pornography.

Name
Description
Full Path

File Created
Last Written
Last Accessed
Logical Size

  

Euro Truck
Folder

C\CS\HTG Locker\Euro Truck Simulator 2

Simulator 2

04/10/16 01:35:20PM
04/10/16 01:42:10PM
04/06 01:42:10PM

98,304

   

 

 

 

 

 

 

 

 

 

 

TYPED EXAMINER'S NAME
TAMIL. LOEHRS

File Created , Last Written | Full Path
Collection18- 04/10/16 12h14i15 CAICS\HTG Locker\Euro Truck Simulator 2\MODS
Videoi06.MU8_s.jpg 01:39:32PM | 01:54:21AM | MODS MODS\Collection18-Video106.MU8_s.jpg
Collection18- 04/10/16 42/14/15 C\GSIHTG Locker\Euro Truck Simulator 2\MODS
Video155.MU8 s.ipg 01:39:32PM | 01:49:21AM__| MODS MODS\Collection18-Video155.MU8_s.jpg
hjpg G4/10/16 {214/15 CICSIHTG Locker\Eure Truck Simulator 2\MODS

01:39:32PM | 01:54:58AM__| MODS MODS\h.jpg
1454830336894 jpg 04/10/16 O2/07/16 C\CSIHTG LockenEuro Truck Simulator

01:42:47PM | 02:37:09AM__| 2\yung\1454830336894. jpg

ORGANIZATION

LOEHRS & ASSOCIATES, LLC,

 

 

SIGNATURE

\ Jobe

 

 

   

 

 

DATE
1/9/2018

 

EXHIBIT

 

 

 
Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 67 of 72

 

CASE NAME / NUMBER
COMMONWEALTH OF PA v VINCENT KANE
CP-23-CR-0000702-2017

 

EXAMINATION REPORT

loehrsfassociates PAGE 51 OF 56 PAGES

 

 

         

   

       

 

 

 

 

 

alee rca cL atte
100.mp4 040/16 O7/31/15 CACS\HTG Locker\Euro Truck Simulator
04:35:20PM | 03:50:51AM__| 2\100.mp4
2398485 8524966_x264 flv 04/10/16 O7/31/15 CICS\HTG Locker\Euro Truck Simulator
01:42:22PM | 03:18:08AM | 2\yung\2398485_8524966_x264.flv

 

 

2. CICOMPUTER FOLDER

The Computer Folder directory was created on 09/02/16 at 03:24:52AM. This directory contains approximately 32,982
total files consisting software application files, images, and videos within subfolders categorizing the data. Ail of the files
in this directory were created on 09/03/16 around 01 :O0AM. Only one file out of 32,982 total files was identified as
containing apparent child pornography, as follows.

Name COMPUTER FOLDER
Description Folder

Full Path C\COMPUTER FOLDER
File Created 09/02/16 03:24:52AM
Last Written 09/03/16 01:31:34AM
Last Accessed 09/03/16 01:31:34AM
Logical Size 4,096

   
    

eo

C\COMPUTER
FOLDER\PERFLOGS\1447311254145.webm

File Created METS aah)

09/03/16 4q1M2/15
02:00:18AM__| 01:57:07AM

   

  
  

1447311254145, webm

    
   

  
 

   

FOLDER STRUCTURE
The entire Folder Structure of DC16-310 was reviewed for user-defined folders revealing the following folders created on

the root of this external drive categorizing the data saved. Folders containing suspect child pornography are titled “CS"

and “COMPUTER FOLDER’ (highlighted).

        

        

 

 

 

 

 

 

 

 

 

 

 

 

Folder Name aie esac

CAMERA 04/10/16 06:08:50PM | 06/24/16 12:12:17AM
cs 04/10/16 06:42:02PM | 09/24/16 06:51:19AM
SD Card 04/10/16 06:49:36PM | 08/19/16 12:29:43AM
video 04/10/16 08:48:24PM | 08/12/16 04:29:30AM
YouTube 04/11/16 12:47:58AM | 09/22/16 12:49:34AM
Anime 04/11/16 04:14:35AM | 09/26/16 04:39:04AM
s45 04/12/16 01:43:16AM _ | 09/11/16 05:06:17AM
Voice Clips 04/13/16 04:13:43AM | 08/17/16 12:21:30AM

 

 

TYPED EXAMINER'S NAME
TAMIL. LOEHRS

“TORGANIZATION

LOEHRS & ASSOCIATES, LLC.

 

SIGNATURE

, Joke

DATE
1/9/2018

 

EXHIBIT

 

 

 

 

 
Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 68 of 72

 

CASE NAME / NUMBER
COMMONWEALTH OF PA v VINCENT KANE

EXAMINATION REPORT CP-23-CR-0000702-2017

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

loehrs @associates PAGE 52 OF 56 PAGES

Foider Name . File Created ea ec
snapchats 04/19/16 04:51:31PM | 06/20/16 10:17:32PM
Movies 04/24/16 07:24:26PM | 09/26/46 03:16:28AM
John CVS Video 05/01/16 02:23:42AM | 05/01/16 06:25:43AM
Cosplay 05/15/16 04:27:53AM | 05/15/16 04:28:01AM
Coverted Files 05/20/16 01:15:47AM | 05/20/16 01:16:06AM
Q AND A VIDEO 05/24/16 10:21:40PM | 05/25/16 04:39:32PM
Photoshop OG/15/16 12:38:23AM | 07/08/16 02:08:39AM
Final Render 06/24/16 03:49:07AM | 06/24/16 04:10:03AM
Thumbnails 06/24/16 04:44:36AM | 06/24/16 04:44:54AM
From Laptop 06/28/16 05:36:26PM | 08/05/16 01:22:43AM
TV Shows 07/08/16 01:29-15AM | 09/26/16 03:09:31AM
CELL PHONE SD CARD 07/22/16 01:55:06AM | 07/22/16 02:55:01AM
HOMEBREW 08/12/16 04:08:48AM | 08/12/16 04:12:54AM
Music 08/28/16 01:34:10AM | 09/26/16 03:08:43AM
COMPUTER FOLDER 09/02/16 03:24:52AM | 09/03/16 01:31:34AM
SCREENSHOTS 09/02/16 10:00:17AM | 09/22/16 04:25:31AM
New folder 09/02/16 05:30:16PM | 09/02/16 05:31:59PM
Windows 7 SP1 Ultimate (64 Bit) 09/05/16 11:08:18PM | 09/05/16 11:42:29PM
LEXAR 09/06/16 10:17:05PM | 09/06/16 10:24:00PM
STEPHEN O9/06/16 11:12:33PM | 09/06/16 11:34:03PM

TYPED EXAMINER'S NAME ORGANIZATION

TAMIL. LOEHRS LOEHRS & ASSOCIATES, LLC.

SIGNATURE DATE EXHIBIT

C yy for 1/9/2018
— He

 

 

 
 

Case 2:19-cv-00019-PD Documenti1 Fi

led 01/03/19 Page 69 of 72

 

EXAMINATION REPORT

joehrs@associates

ICASE NAME / NUMBER
COMMONWEALTH OF PA v VINCENT KANE
CP-23-CR-0000702-2017

 

PAGE 53 OF 56 PAGES

 

 

FORENSIC TOOLS USED

Hardware
Custom Built Desktop provided by the Commonwealth

Software
EnCase Forensic Version 6.19

DISCOVERY REVIEWED

Fa 2016-09226 Computer Forensics Analysis Summary Report pdf

aes 2015-09-26 Computer Forensics Sdmmary Report ~ Celi anc SE Gard. nif
"3 2015-09-26 Incident Report.pdf

TE] 2016-09-27 Staternent of Vincent Kane.pdf

sna 2016-09-28 Affidavit and Authorization for Search Warrant.pdf

FE 2016-10-19 Cornputer Forensics Analysis Report. pdt

EE] 2016-10-26 Affidavit of Probable Cause for Criminal Complaint.pelf

"FE 2016-10-26 Criminal Complaint.pdf

"Ej 2017-02-06 Criminal Docket pdf

 

TYPED EXAMINER'S NAME ORGANIZATION

TAMIL. LOEHRS .OEHR

+ & ASSOCIATES, LLC,

 

SIGNATURE DATE

 

EXHIBIT
8

 

 

 

1/9/20]
\ Ake [9/2

 
 

Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 70 of 72

 

CASE NAME / NUMBER
COMMONWEALTH OF PA v VINCENT KANE
CP-23-CR-0000702-2017

 

EXAMINATION REPORT

joehrs@ associates

PAGE 54 OF 56 PAGES

 

 

GLOSSARY OF COMPUTER TERMS
The following are common computer terms that may be used in this report:

ALLOCATED SPACE: Allocated, or used, space is the area of a hard disk that holds files that are recognized by the
operating system. This recognition is accomplished via a file allocation table of some type. Different types of operating

systems use different types of allocation tables to keep track of files.

CACHE: A cache (pronounced “cash”) is a component that transparently stores data so that future requests for that
data can be served faster. The data that is stored within a cache might be values that have been computed eartier or
duplicates of original values that are stored elsewhere. If requested data is contained in the cache this request can be
served by simply reading the cache, which is comparatively faster. Otherwise, the data has to be recomputed or fetched
from its original storage location, which is comparatively slower, Hence, the more requests can be served from the

cache the faster the overall system performance is.

COMPUTER EVIDENCE: Computer evidence is unique when compared with other forms of "documentary evidence."
Unlike paper documentation, computer evidence is fragile, and a copy of a document stored in a computer file is
identical to the original. Thus, the legal "best evidence” rules change when it comes to the processing of computer

evidence.

COMPUTER FORENSICS: Computer Forensics deals with the preservation, identification, extraction, interpretation
and documentation of computer evidence. Like any other forensic science, computer forensics involves the use of
sophisticated technology, tools and procedures that must be followed to guarantee the accuracy of the results.
Typically, computer forensic tools exist in the form of computer software and hardware write-blocking devices.
Computer forensic examiners guarantee the accuracy of evidence processing results through the use of time tested
procedures, and through the use of validated software tools from independent developers.

FILE SLACK: Files are created in varying lengths depending on their contents. Windows based computers store files in
fixed length blocks of data called clusters. Rarely do file sizes exactly match the size of one or more clusters pertectly.
The data storage space that exists from the end of the file to the end of the last cluster assigned to the file is called “file
slack". File slack potentially contains randomly selected bytes of data from computer memory. This happens because
Windows normally writes in 512 byte blocks called sectors. Clusters are made up of blocks of sectors. H there is not
enough data in the file to fill the last sector in a file, Windows makes up the difference by padding the remaining space
with data from the memory buffers of the operating system. This randomly selected data from memory is called "RAM
slack" because It comes from the memory of the computer. RAM slack can contain any information that may have
been created, viewed, modified, downloaded or copied during work sessions that have occurred since the computer

was last booted. Thus, ifthe computer has not been shut down for several days, the data stored in RAM slack can
come from work sessions that occurred in the past. It should be noted that the newer versions of the Windows
operating system zero out (write all zeros to) the RAM slack when a file is created. RAM slack pertains only fo the last
sector of a file. if there are additional, unused sectors between the last sector of the file and the end of the cluster, this is
called "drive slack." Unlike RAM slack, which comes from memory, drive slack is made up of the data that was stored
on the storage device prior to the file in question. Such data could contain remnants of previously deleted files.

 

 

 

TYPED EXAMINER'S NAME ORGANIZATION

TAMIL. LOEHRS LOEHRS & ASSOCIATES, LLC.

SIGNATURE DATE EXHIBIT
1/9/2018

\doke

 

 

 

 

 

 
 

Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 71 of 72

 

CASE NAME / NUMBER
COMMONWEALTH OF PA v VINCENT KANG

EXAMINATION REPORT CP-23-CR-0000702-2017

loehrséassociates

PAGE 55 OF 56 PAGES

 

 

GB: A Gigabyte (GB) is a unit of computer memory or storage capacity equal to 4,073,741,824, or roughly one billion,
bytes or characters. One gigabyte of storage space Is the equivalent of 360,000 double-spaced pages of text. Hard
disks capable of storing two-hundred and fifty gigabytes of data are now commonplace in desktop computers. Such

storage devices could contain the equivalent of 90 million pages of data.

INSTANT MESSAGING (IM) : IM is a text-based computer conversation over the Internet between two or more people
who must be online at the same time, and who must be using the same instant messaging system. Current, popular IM
systems are AOL's Instant Messenger (AIM), AOL's ICQ, Microsoit's MSN Messenger and Yahoo! Messenger.

JPGHIPEG: Joint Photographic Experts Group (JPEG or shortened to JPG) is a compressed format for storing bitmap
images, and is one of the most common image formats used on the Internet. Other common image formats include

ART, BMP, GIF(F), and TIF(F).
KB: A kilobyte (KB) is a unit of computer memory or storage capacity equal to 1,024 bytes or characters.

LOST FILES: The Lost Files directory is a virtual folder created by EnCase which contains files that have been deleted
but still contain their Master File Table (MFT) entry. These files were once located within a parent folder that has been
deleted and overwritten. Encase parses the MFT and finds the files that are still listed, but have no parent directory. Ail

of these files are recovered and placed in the "Lost Files” folder.

MB: A megabyte (MB) is a unit of computer memory or storage capacity equal to 1,048,576, or roughly one million,
bytes or characters.

METADATA: Metadata can be described simply as “data about data’, or as a hidden level of information embedded in a
file and maintained by the application that created the file. For example, Microsoft Word documents contain metadata
showing the author of the file, the author's company, the number of file revisions, total editing time, and its own set of
created, accessed and written dates. Most digital cameras save images with metadata embedded in the file showing
the make and mode! of the camera, the date and time the photograph was taken, and the values of many of the
camera's settings, such as exposure, flash, focal length, etc.

OPERATING SYSTEM (CS); An OS is set of software programs used by a computer to manage its own resources,
such as recognizing input from the keyboard, sending output to the display screen, keeping track of files and directories
on the disk, and controlling peripheral device~ such as disk drives and printers. Examples of operating systems are
Windows 98, Windows XP, Mac OSX, Linux, and Unix. The OS is the core of the computer's operation, and application

programs such as word processors run on top of it.

PAGEFILE.SYS: The page file is a special file used by windows for holding temporary data which is swapped in and
out of physical memory in order to provide a larger virtual memory sef. Ina Microsoft Windows NT, Windows 2000 and
Windows XP environment, the file name is pagefile.sys and it is created during setup in the Root of the boot drive as a
hidden file. It will not show up on an Explorer file listing unless you toggle off the “Hide system Files” option.

PARALLEL ATA (PATA): For many years, Parallel ATA was the most common disk drive interface. Serial ATA has now
become the preferred disk drive interface due to its faster speed, smaller connector, and longer cable length. When

 

 

 

TYPED EXAMINER'S NAME ORGANIZATION

TAMIL. LOEHRS LOEHRS & ASSOCIATES, LLC.

SIGNATURE DATE EXHIBIT
1/9/2018

\ Soke

 

 

 

 

 
 

Case 2:19-cv-00019-PD Document1 Filed 01/03/19 Page 72 of 72

 

CASE NAME / NUMBER
COMMONWEALTH OF PA v VINCENT KANE
CP-23-CR-0000702-2017

 

EXAMINATION REPORT

loehrsiassoctates PAGE 56 OF 56 PAGES

 

 

Parallel ATA was first introduced, it was an important advancement because it provided controller electronics on the
drive itself, eliminating the need for a separate adaptor card. It was easy to configure and was relatively inexpensive
compared to its traditional rival, SCSI. PATA uses 40-pin ribbon cables with a maximum length of 18 inches and a

maximum transfer rate of 133 MB/second.

PEER-TO-PEER (P2P): P2P allows a sharing and delivery of user specified files among groups of people who are
logged on to a file-sharing network. Napster was the first mainstream P2P software that enabled large scale file
sharing. P2P networks are used to share multimedia files, such as music and movies. Typically, users place files they
want to share with others in a 'shared" folder on their computer. To access a P2P network you need to download,
install and run a P2P tool (P2P client software) . *The P2P software allows users to search for the types and names of
files they are interested in downloading. Examples of current, popular P2P software are Kazaa and Grokster (FastTrack
network), Limewire and BearShare (Gnutella network), eDonkey and Overnet (eDonkey/Overnet network), and

BitTorrent (BitTorrent network).

RAM: RAM, or Random Access Memory, is a type of memory that can be written to and read from in a nonlinear
(random) manner. When a computer program or application is opened, it is transferred from the hard drive to RAM
where it is more readily accessible. RAM enhances system performance because it can process requests from the

| CPU much more quickly than the hard drive. The kind of RAM used in main memory on most computers is Dynamic
RAM (DRAM). DRAM stores data as electronic signats that must be constantly refreshed to keep them from
dissipating. The data held in DRAM is lost when the computer is turned off.

UNALLOCATED SPACE/CLUSTERS: Unallocated space is the area of a hard disk that is not currently occupied by
saved files, but is free to have data written to it. Unallocated file space can contain the entire or partial content of
deleted files, deleted folders, and temporary files that were transparently created and deleted by computer applications
and the operating system. With manual or automated methods, it is often possible to “un-erase" deleted files and view
the original content so long as the data area of the file has not been overwritten by other data, such as from a newer file.

URL: Uniform Resource Locator (URL) is the address of a resource on the Internet. World Wide Web URLs begin with
htto:// or https://

 

 

 

TYPED EXAMINER'S NAME ORGANIZATION

TAMIL. LOEHRS LOEHRS & ASSOCIATES, LLC.

SIGNATURE DATE EXHIBIT
1/9/2018

\ dobe

 

 

 

 

 

 
